ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE.

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF 27 MAY 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE RÉFORMATION
DU JUGEMENT N° 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

AVIS CONSULTATIF DU 27 MAI 1987
Official citation :

Application for Review of Judgement No. 333 of
the United Nations Administrative Tribunal, Advisory Opinion,
LCJ. Reports 1987, p. 18.

Mode officiel de citation :

Demande de réformation du jugement n° 333
du Tribunal administratif des Nations Unies, avis consultatif,
C.LJ. Recueil 1987, p. 18.

 

Sales number 5 32
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1987

27 mai 1987

DEMANDE DE RÉFORMATION
DU JUGEMENT N° 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

Requête pour avis consultatif présentée par le Comité des demandes de réforma-
tion de jugements du Tribunal administratif des Nations Unies — Article 11 du
statut du Tribunal administratif des Nations Unies.

Compétence de la Cour — Opportunité, pour la Cour, de donner l'avis de-
mandé — Nature et portée de l'avis consultatif demandé — Détermination par la
Cour du sens et de la portée des questions soumises pour avis consultatif — Pouvoir
de la Cour de rechercher et de formuler les questions juridiques véritablement en
jeu — Portée des questions soumises à la Cour.

Contestation du jugement au motif que le Tribunal administratif a omis
d'exercer sa juridiction — Question de savoir si le Tribunal a fait porter sa réflexion
sur un point, en tant que critère permettant de déterminer si le Tribunal a omis
d'exercer sa juridiction — Importance des opinions jointes au jugement.

Contestation du jugement au motif qu'une erreur de droit concernant les disposi-
tions de la Charte des Nations Unies a été commise — Tâche incombant à la
Cour — Sens de l'«erreur de droit concernant les dispositions de la Charte» —
Devoir de la Cour de se pencher sur une erreur de ce genre, que celle-ci ait ou non
une incidence sur le règlement de l'affaire par le Tribunal — Article 101, para-
graphe 1, de la Charte — Article 100, paragraphe 1 — Article 101, paragraphe 3 —
Article 8 — Article 2, paragraphe 1 — Article 100, paragraphe 2.

AVIS CONSULTATIF

Présents: M. NAGENDRA SINGH, Président, M. MBAYE, Vice-Président;
MM. Lacus, RUDA, ELIAS, ODA, AGO, SETTE-CAMARA, SCHWEBEL,
sir Robert JENNINGS, MM. BEDJAOUI, Ni, EVENSEN, TARASSOV, juges;
M. VALENCIA-OSPINA, Greffier.

1987
27 mai
Rôle général
n° 72
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 19

Au sujet de la demande de réformation du jugement n° 333 du Tribunal ad-
ministratif des Nations Unies,

La Cour,
ainsi composée,
donne l'avis consultatif suivant:

1. La Cour a été saisie des questions sur lesquelles un avis consultatif lui est
demandé par une lettre du Secrétaire général de l'Organisation des Na-
tions Unies datée du 28 août 1984 et enregistrée au Greffe le 10 septembre 1984.
Dans cette lettre, le Secrétaire général porte à la connaissance de la Cour que, le
23 août 1984, conformément à l’article 11 du statut du Tribunal administratif
des Nations Unies, le Comité des demandes de réformation de jugements du
Tribunal administratif des Nations Unies a décidé que la demande dont il était
saisi, concernant le jugement n° 333 dudit Tribunal, reposait sur des bases sé-
rieuses et a prié en conséquence la Cour de donner un avis consultatif à ce sujet.
La décision du Comité, qui est intégralement reproduite dans la lettre du Secré-
taire général et dont le texte certifié conforme en anglais et en français est joint
à cette lettre, est ainsi conçue:

« Le Comité des demandes de réformation de jugements du Tribunal ad-
ministratif, à la 4° séance de sa vingt-quatrième session, tenue le
23 août 1984, a décidé que la demande de réformation du jugement n° 333
du Tribunal administratif rendu à Genève le 8 juin 1984 repose sur des
bases sérieuses au sens de l’article 11 du statut du Tribunal.

En conséquence, le Comité des demandes de réformation de jugements
du Tribunal administratif prie la Cour internationale de Justice de donner
un avis consultatif sur les questions suivantes:

«1) Dans son jugement n° 333, du 8 juin 1984 (AT/DEC/333), le Tri-
bunal administratif des Nations Unies a-t-il manqué d’exercer sa juridic-
tion en ne répondant pas à la question de savoir s’il existait un obstacle
juridique au renouvellement de l’engagement du requérant à l’Organisa-
tion des Nations Unies après la venue à expiration de son contrat le
26 décembre 1983?

2) Le Tribunal administratif des Nations Unies, dans le même juge-
ment n° 333, a-t-il commis une erreur de droit concernant les disposi-
tions de la Charte des Nations Unies?»

2. Conformément à l’article 66, paragraphe 1, du Statut de la Cour, la re-
quête pour avis consultatif a été notifiée, par lettre du Greffier adjoint en date
du 28 septembre 1984, à tous les Etats admis à ester devant la Cour; copie de la
lettre du Secrétaire général reproduisant la décision du Comité a été transmise
à ces Etats.

3. Conformément à l’article 65, paragraphe 2, du Statut et à l’articie 104 du
Règlement de la Cour, le Secrétaire général de l'Organisation des Na-
tions Unies a transmis à la Cour un dossier de documents pouvant servir à élu-
cider la question; ces documents sont parvenus au Greffe en langue anglaise le
20 décembre 1984 et en langue française le 3 janvier 1985. Le 6 mars 1987, sur
les instructions de la Cour, le Greffier a prié le Secrétaire général de fournir cer-
tains renseignements généraux en complément de ceux qui figuraient dans le
dossier. Ces renseignements ont été fournis le 27 avril 1987.
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 20

4. Le 13 septembre 1984, le Président de la Cour a jugé que l’Organisation
des Nations Unies et ses Etats Membres étaient susceptibles de fournir des ren-
seignements sur la question. Par lettre du 28 septembre 1984, le Greffier adjoint
a fait connaître en conséquence à l’Organisation et à ses Etats Membres, en ap-
plication de l’article 66, paragraphe 2, du Statut, que la Cour était disposée à
recevoir des exposés écrits dans un délai dont, par ordonnance du Président
rendue le 13 septembre 1984, la date d’expiration avait été fixée au 14 dé-
cembre 1984.

5. Ala demande du Secrétaire général de l’Organisation des Nations Unies,
cette date a été reportée au 28 février 1985 par ordonnance du Président rendue
le 30 novembre 1984.

6. Dans le délai ainsi prorogé, les Gouvernements du Canada, des Etats-
Unis d'Amérique, de l’Italie et de l'Union des Républiques socialistes sovié-
tiques, ainsi que le Secrétaire général de l'Organisation des Nations Unies, ont
présenté des exposés écrits; le Secrétaire général a en outre transmis à la Cour,
conformément à l’article 11, paragraphe 2, du statut du Tribunal administratif,
un exposé de l’opinion de M. Vladimir Victorovich Yakimetz, l’ancien fonc-
tionnaire que concerne le jugement du Tribunal.

7. Par lettre du 5 mars 1985, le Greffier a communiqué des exemplaires de
ces exposés à l'Organisation des Nations Unies et aux Etats qui avaient eux-
mêmes présenté des exposés, conformément à l’article 66, paragraphe 4, du
Statut.

8. Par cette même lettre du 5 mars 1985, le Canada, les Etats-Unis d’Amé-
rique, l'Italie et l’Union des Républiques socialistes soviétiques, ainsi que l’Or-
ganisation des Nations Unies, ont été avisés que le Président de la Cour avait
décidé, en application de l’article 66, paragraphe 4, du Statut, d'autoriser tout
Etat ou organisation ayant présenté ou transmis un exposé écrit à soumettre des
observations écrites sur les exposés faits ou transmis par d’autres et avait fixé au
31 mai 1985 Ja date d’expiration du délai pour la présentation de ces observa-
tions. Cette date a par la suite été reportée au 1 juillet 1985. Dans le délai ainsi
prorogé, le Greffe a reçu des observations du Secrétaire général et des Etats-
Unis d'Amérique; le Secrétaire général lui a en outre transmis les observations
de M. Yakimetz.

9. Le 8 juillet 1985, des exemplaires de ces observations ont été communi-
qués à l’Organisation des Nations Unies ainsi qu’aux Etats qui avaient pré-
senté des exposés écrits; par lettre du 3 novembre 1986, le Greffier leur a fait
savoir que la Cour n’avait pas l’intention de tenir audience pour entendre des
exposés en l’espéce.

10. Le jugement n° 333 du Tribunal administratif des Nations Unies,
objet de la demande soumise au Comité des demandes de réformation de
jugements du Tribunal administratif qui a abouti à la présente requête
pour avis consultatif, a été rendu le 8 juin 1984 dans l’affaire n° 322 (Yaki-
metz c. le Secrétaire général de l'Organisation des Nations Unies). Les
faits de l’espèce, tels qu’ils ressortent des attendus du Tribunal et tels
qu'ils sont exposés dans les documents présentés au Tribunal peuvent être
résumés comme suit aux fins du présent avis. Le 20 juitlet 1977, dans une

6
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 21

lettre adressée au Sous-Secrétaire général aux services du personnel, le
représentant permanent adjoint de l’Union des Républiques socialistes
soviétiques auprès de l'Organisation des Nations Unies a recommandé
que M. Vladimir Victorovich Yakimetz (ci-après dénommé le requérant),
ressortissant soviétique qui avait été au service de l'Organisation de 1969
à 1974, soit nommé à un poste de reviseur (P-4) au service russe de traduc-
tion de l'Organisation. Le 23 novembre 1977, le requérant s’est vu offrir
«un engagement pour une durée de cinq ans en qualité de reviseur au
service russe … détaché de ia fonction publique soviétique à l’échelon IV
de la classe P-4 (administrateur de première classe) ». La lettre de nomina-
tion, dont la date de prise d’effet était le 27 décembre 1977, a été envoyée
au nom du Secrétaire général le 28 décembre 1977 et acceptée par le requé-
rant le 24 janvier 1978. Il n’y était pas fait mention d’un détachement et,
sous la rubrique « Conditions particulières », il était spécifié : « Néant.»
Le 5 octobre 1981, le requérant a été muté en qualité d'administrateur de
programmes à la section de la planification des programmes du bureau
de la planification et de la coordination des programmes du département
des affaires économiques et sociales internationales. Le 6 décembre 1982,
le requérant a été recommandé pour une promotion à la classe P-5 . L’en-
gagement du requérant a alors été prolongé d’une année, jusqu’au 26 dé-
cembre 1983; la lettre de nomination, datée du 8 décembre 1982, contenait
une condition particulière suivant laquelle le requérant était « détaché de
la fonction publique de l’Union des Républiques socialistes soviétiques »,
condition qu'il a acceptée sans la commenter.

11. Le8 février 1983, le Sous-Secrétaire général à la planification et à la
coordination des programmes, estimant que le «bureau aurait tout intérêt
a... garder» le requérant, a informé celui-ci qu'il avait l'intention de de-
mander une prolongation de son contrat après sa venue à expiration, le
26 décembre 1983, et l’a prié de lui faire savoir s’il était en mesure d’ac-
cepter cette prolongation. Le Tribunal administratif a déclaré que:

«Vers la même époque, il est apparu que les autorités soviétiques
envisageaient de remplacer le requérant par une autre personne
qu’elles avaient déjà choisie et dont elles souhaitaient faire compléter
la formation par le requérant. »

Il a ajouté:

«Il a été suggéré à celui-ci de se rendre à Moscou dans ce but au
début de 1983, mais la demande de congé du requérant a été rejetée
par l'ONU.» (Jugement, par. XI.)

Le 9 février 1983, le requérant a demandé asile aux Etats-Unis d’Amé-
rique. Le 10 février 1983, il a fait savoir au représentant permanent de
l'Union des Républiques socialistes soviétiques auprès de l'Organisation
des Nations Unies qu'il démissionnait de son poste au ministère des af-

7
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 22

faires étrangères de l’Union soviétique ainsi que de toutes ses autres fonc-
tions officielles dans la fonction publique soviétique et qu’il avait pré-
senté une demande d’asile au Gouvernement des Etats-Unis d'Amérique.
Par lettre du même jour, le requérant a notifié au Secrétaire général,
conformément à la disposition 104.4 c) du règlement du personnel, qu’il
avait l'intention d’acquérir le statut de résident permanent aux Etats-Unis
d'Amérique et il l’a informé par la même occasion qu’il avait fait une de-
mande d’asile et qu’il démissionnait « de toutes [ses] fonctions officielles
dans la fonction publique soviétique». Dans cette lettre il déclarait en
outre : « je souhaite et entends continuer de m’acquitter de toutes mes obli-
gations conformément aux dispositions de mon contrat». Le 28 fé-
vrier 1983, le directeur de la division de l’administration du personnel a
informé le requérant que le Secrétaire général avait décidé de le mettre en
congé spécial à plein traitement, à dater du 1° mars 1983 et jusqu’à nouvel
ordre, conformément à la disposition 105.2 a) du règlement du personnel,
et que toute autre décision le concernant serait prise par le Secrétaire gé-
néral à une date ultérieure. Le 1% mars 1983, le requérant a adressé une
lettre au directeur de la division de administration du personnel pour
qu’il lui fasse connaître les raisons précises « pour lesquelles ce congé [lui
avait] été accordé» et lui fournisse des éclaircissements sur un certain
nombre de points. Le 11 mars 1983, à la suite d’une communication
adressée par l’assistant exécutif du Secrétaire général au directeur de la
division de l’administration du personnel, celui-ci a informé le requérant
que le Secrétaire général avait aussi « décidé … qu’il était dans l'intérêt de
l'Organisation, à ce stade et dans l’attente d’un examen plus approfondi
de la question, que [le requérant ne pénètre] pas dans l’enceinte de
l'ONU », avec effet immédiat et jusqu’à nouvel ordre. Dans cette lettre, le
directeur de la division de l’administration du personnel a aussi traité de
questions posées par le requérant le 1% mars 1983.

12. Le 17 mars 1983, le requérant a écrit au Secrétaire général pour le
prier, conformément à la disposition 111.3 a) du règlement du personnel,
de réexaminer la décision tendant à le mettre en congé spécial et il a de
nouveau demandé qu’on lui explique par écrit pourquoi il était dans l’in-
térêt de l’Organisation qu’il ne pénètre pas dans l’enceinte de l’Organisa-
tion des Nations Unies; il a toutefois ajouté que, suivant l’avis de son
conseil et à son corps défendant, il se conformerait évidemment à la déci-
sion du Secrétaire général. Le 29 juin 1983, le requérant a été promu à la
classe P-5 avec effet au 1* avril 1983.

13. Le 25 octobre 1983, le requérant a adressé un mémorandum au
Sous-Secrétaire général à la planification et à la coordination des pro-
grammes, dans lequel il rappelait que son contrat de durée déterminée à
l'Organisation des Nations Unies devait venir à expiration le 26 dé-
cembre 1983 et exprimait l’espoir que, compte tenu de ses états de ser-
vice, il serait possible de recommander le renouvellement de son contrat
à l'Organisation ou, «mieux encore [sa] nomination à titre définitif». Le
8 novembre 1983, le Sous-Secrétaire général lui a répondu. Après avoir
loué le requérant pour son travail, il a conclu:
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 23

« De mon point de vue d’administrateur responsable du bureau de
la planification et de la coordination des programmes, je ne vois
aucune difficulté à recommander une nouvelle prolongation de votre
contrat et j’ai l'intention de le faire le moment venu.»

Le 23 novembre 1983, le chef adjoint des services du personnel a informé
le requérant, «sur instructions du cabinet du Secrétaire général», que
l'Organisation n’avait pas l'intention de prolonger son engagement de
durée déterminée au-delà de sa date d’expiration, à savoir le 26 dé-
cembre 1983. Le 29 novembre 1983, le requérant a écrit au Sous-Secrétaire
général aux services du personnel pour protester contre cette décision et
s’est référé à ses « droits acquis en vertu du paragraphe 5 de la partie IV de
la résolution 37/126 de l’Assemblée générale»; aux termes de cette dispo-
sition, citée dans la lettre, l’Assembiée générale

« Décide que, lorsque des fonctionnaires nommés pour une durée
déterminée auront accompli cinq années de service continu en don-
nant satisfaction, leur cas sera pris équitablement en considération
aux fins d’une nomination de carrière.»

Le 2 décembre 1983, le Sous-Secrétaire général à la planification et à la
coordination des programmes a, dans une lettre adressée au Sous-Secré-
taire général aux services du personnel, indiqué notamment qu’il lui
paraissait «extraordinaire qu’une telle décision soit prise sans que le
principal responsable du bureau concerné soit consulté». Le 13 dé-
cembre 1983, le requérant a demandé au Secrétaire général de revoir la
décision de ne pas prolonger son engagement au-delà de sa date d’expira-
tion, il a de nouveau invoqué expressément le droit que lui conférait le
paragraphe 5 de la section IV de la résolution 37/126 de l’Assemblée géné-
rale.

14. Le 21 décembre 1983, le Sous-Secrétaire général aux services du
personnel a répondu au requérant dans les termes suivants:

«Le Secrétaire général a examiné attentivement les questions que
vous soulevez dans votre requête du 13 décembre 1983 ... tendant aun
réexamen de la décision administrative vous concernant, ainsi que
dans votre précédente lettre du 29 novembre 1983, concernant la no-
tification, en date du 23 novembre 1983, vous informant que «l’Orga-
nisation n’a pas l’intention de prolonger votre nomination pour une
durée déterminée au-delà de sa date d’expiration, à savoir le 26 dé-
cembre 1983 ».

Vous déciarez dans vos lettres, après avoir mentionné vos états de
service et les évaluations portées par vos supérieurs hiérarchiques,
que dans de telles circonstances «la plupart des fonctionnaires ... se-
raient en droit de s'attendre à ce que leur cas « soit pris équitablement
en considération » aux fins d’une nomination de carrière comme le
demande la résolution 37/126 IV de l’Assemblée générale ».

Toutefois, votre situation n’est pas la même que celle de «la plu-
part des fonctionnaires» ayant des états de service comparables

9
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 24

puisque votre présent contrat a été conclu sur la base d’un détache-
ment de la fonction publique de votre pays. Au moment de la signa-
ture de votre présent contrat, votre gouvernement a accepté de vous
détacher pour un contrat d’un an, l'Organisation est convenue de li-
miter à cette période la durée de vos services auprès d’elle, et vous
aviez vous-même connaissance de cet arrangement qui ne saurait par
conséquent vous autoriser à compter sur une prolongation sans la
participation de toutes les parties initialement en cause.

De surcroît, vous êtes titulaire d’un engagement pour une durée
déterminée qui, conformément à ce qui est expressément indiqué
dans la disposition 104.12 b)du Règlement du personnel et réaffirmé
dans votre lettre de nomination, «n'autorise pas … à compter sur une
prolongation ou sur une nomination d’un type différent ».

Au vu de ce qui précède, les raisons que vous avancez dans votre
mémorandum du 13 décembre n’impliquent pas que le Secrétaire
général doive modifier la décision qui vous a été communiquée
par lettre du 23 novembre 1983. Cette décision est maintenue et le
Secrétaire général n’est donc pas en mesure d’accéder à votre
demande tendant 4 ce que «la décision de l’administration soit
rapportée et que [votre] nom soit transmis à l’organe compétent en
matière de nominations et de promotions afin que [votre] cas soit
équitablement pris en considération » aux fins d’une nomination de
carrière.

Si vous souhaitez poursuivre votre action, le Secrétaire général est
disposé à accepter que votre requête soit directement soumise au Tri-
bunal administratif. »

Le 6 janvier 1984, le requérant a déposé devant le Tribunal administratif
des Nations Unies la requête qui a donné lieu au jugement n° 333.

15. Après l'introduction de la requête devant le Tribunal administratif
des Nations Unies, le requérant a déposé une nouvelle demande d'emploi
à l'Organisation des Nations Unies; ce fait n’a pas été mentionné par le
Tribunal dans son jugement (bien qu'il ait été évoqué dans les pièces sou-
mises au Tribunal). Le 9 janvier 1984, comme l’indique l’exposé transmis
à la Cour au nom du requérant par le Secrétaire général, le requérant a
envoyé à la division du recrutement du bureau des services du personnel
une nouvelle notice personnelle (formule P-11) «par laquelle il deman-
dait un emploi à Organisation des Nations Unies». Sous la rubrique 4
(Nationalité(s) à la naissance), il indiquait : «URSS. » Sous la rubrique 5
(Nationalité(s) actuelle(s)), il indiquait: «USA, en instance.» Sous la
rubrique 16 (Avez-vous un visa de résidence légale permanente dans un
pays autre que celui dont vous êtes ressortissant(e) ? Dans l’affirmative, de
quel pays s’agit-il ?), il indiquait : «Oui. USA. » Sous la rubrique 17 (Avez-
vous entrepris des démarches officielles en vue d’acquérir une nationa-
lité autre que votre nationalité actuelle? Dans l’affirmative, donnez tous
renseignements utiles), il écrivait: «J’ai demandé la citoyenneté améri-

10
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 25

caine. Le projet de loi n° S.1989 a été déposé devant le Sénat des Etats-
Unis.» Le requérant a déclaré n’avoir reçu aucun accusé de réception de
sa demande, ce qui n’a pas été démenti par le défendeur.

16. Le requérant a introduit cette nouvelle demande d'emploi à l’Orga-
nisation des Nations Unies après que M. J. Sills, un porte-parole du Secré-
taire général, eut déciaré en réponse à une question qui lui avait été posée
le 4 janvier 1984, lors d’une conférence de presse:

«Si M. Yakimetz décidait de faire acte de candidature à un poste à
l'Organisation des Nations Unies, son cas serait pris en considéra-
tion de même que celui des autres candidats à ce poste, y compris à
son ancien poste.»

Le même jour paraissait dans le New York Times un article consacré au
non-renouvellement du contrat du requérant. Dans cet article, les propos
de M. de Olivares, assistant exécutif du Secrétaire général, étaient ainsi
rapportés :

«Nous ne l’avons pas prolongé parce que nous ne le pouvons
pas», a déclaré M. Emilio de Olivares, proche collaborateur de
M. Pérez de Cuéllar, à propos du contrat de M. Yakimetz.

M. de Olivares a déclaré qu’en vertu de la législation soviétique,
M. Yakimetz demeure citoyen soviétique. En outre, comme tous les
employés soviétiques du Secrétariat, il était officiellement « dé-
taché » par son gouvernement d’origine.

Pour pouvoir prolonger le contrat, a déclaré M. de Olivares, l’as-
sentiment soviétique était essentiel. Mais, a-t-il déclaré, «les Sovié-
tiques ont refusé. »

M. Patricio Ruedas, Secrétaire général adjoint à l'administration et à la
gestion, a adressé au New York Times une lettre, publiée le 25 janvier 1984,
dans laquelle il commentait ledit article. I! y mentionnait d’autres hauts
fonctionnaires qui avaient été détachés ainsi que les textes législatifs des
Etats-Unis autorisant le détachement et concluait:

«L'Organisation des Nations Unies s’efforce d’obtenir des fonc-
tionnaires qualifiés auprès de chacun de ses Etats Membres. Dans le
+ cadre des procédures normales de recrutement, l’on a eu recours et
l’on continue d’avoir recours à des recrutements directs ainsi qu’à des
prêts des gouvernements. La principale différence entre les deux
types de recrutement est qu'une personne qui est prétée doit re-
tourner dans la fonction publique de son pays à moins que le gouver-
nement intéressé n’accepte qu’il en soit autrement, principe qui est
applicable dans tous les cas, et pas seulement au cas de l'URSS.»

17. Le Tribunal a résumé les principaux arguments du requérant
comme suit:

«1. Lorsque la décision contestée a été prise, il n’y avait pas d’obs-
tacle juridique s’opposant au maintien en fonction du requérant à
l'ONU, et il n’y en a pas non plus à l’heure actuelle:

11
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 26

a) le requérant n’était pas détaché au sens juridiquement reconnu du
terme;

b) après le 10 février 1983, ie défendeur n’était ni tenu ni en droit de
solliciter ou de recevoir des instructions concernant le requérant
d’une autorité extérieure à l'Organisation;

c) après le 26 décembre 1983, il n’existait aucune restriction juri-
dique quant au renouvellement de l'engagement du requérant par
PONU;

2. Le requérant était légalement et moralement en droit de s’at-
tendre à être maintenu en fonction à l'ONU et à ce que sa candida-
ture soit équitablement prise en considération aux fins d’une nomi-
nation de carrière.

3. Le droit du requérant à ce que le renouvellement de son engage-
ment soit équitablement envisagé lui a été dénié. »

18. Le Tribunal a résumé de même les principaux arguments du défen-
deur, comme suit:

«1. Le requérant n’avait aucun droit ni aucun motif juridique-
ment admis de s'attendre à ce que son engagement soit prolongé
lorsque son contrat de durée déterminée viendrait à expiration:

a) les engagements pour une durée déterminée n’autorisent pas leurs
titulaires à compter sur quoi que ce soit;

b) aucune circonstance étrangère au contrat ne donnait naissance à
une expectative reconnue en droit:

i) les circonstances relatives au détachement du requérant ne
pouvaient avoir créé une expectative. Le fait que le requérant
avait démissionné de la fonction publique de son pays pen-
dant qu’il était au service de l’Organisation des Nations Unies
ne créait pas une nouvelle situation contractuelle vis-à-vis de
celle-ci;

ii) les marques de satisfaction des supérieurs hiérarchiques du
requérant n’obligeaient pas le Secrétaire général à renouveler
l'engagement du requérant. Les conditions requises pour que
le comité des nominations et des promotions examine la
question du renouvellement de engagement du requérant
n'étaient pas réunies;

iii) la procédure de nomination n’a pas été modifiée par le para-
graphe 5 de la section IV de la résolution 37/126 de l’Assem-
blée générale.

2. La décision du Secrétaire général de ne pas renouveler l’enga-
gement du requérant relevait de sa compétence exclusive en vertu de
la Charte et du statut du personnel:

a) pour prendre sa décision, le Secrétaire général a tenu compte de
toutes les circonstances de l’affaire;

b} la décision prise par le Secrétaire général était dictée par l'intérêt
de l'Organisation.»

12
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 27

19. Le Tribunal a alors déclaré que les questions juridiques soulevées
en l’espèce étaient les suivantes:

«a) Le travail accompli par le requérant à l'Organisation des Na-
tions Unies à différentes périodes l’autorisait-il à compter sur le
renouvellement de son engagement par l'Organisation ?

b) Le paragraphe 5 de la section IV de la résolution 37/126 de l’As-
semblée générale en date du 17 décembre 1982, qui est ainsi
libellé :

« Décide que, lorsque des fonctionnaires nommés pour une
durée déterminée auront accompli cinq années de service
continu en donnant satisfaction, leur cas sera pris équitable-
ment en considération aux fins d’une nomination de carrière»

a-t-il été appliqué, et dans quelle mesure ?

c) Les conséquences de l’application du statut et du règlement du
personnel de l'Organisation des Nations Unies compte tenu de
la législation des Etats-Unis relative à la résidence et à la ci-
toyenneté. »

20. La Cour examinera plus en détail, dans le présent avis (para-
graphes 33 et suivants ci-après), le jugement du Tribunal administratif, le
bref résumé qui suit étant pour le moment suffisant. En ce qui concerne la
première question qu'il a mentionnée, le Tribunal a conclu, contrairement
à ce que soutenait le requérant, que celui-ci était détaché pendant sa pé-
riode de service à l'Organisation des Nations Unies (jugement, par. III et
XIIT); il a ajouté: «il ne semble pas que le requérant ait présenté des élé-
ments établissant qu’il était en droit de compter sur un nouvel engagement
de type quelconque après l’expiration de son engagement pour une durée
déterminée » (par. VI). Le Tribunal a rejeté l’argument du requérant selon
lequel le Secrétaire général, par son comportement à l’égard du requérant
après le 10 février 1983, date à laquelle ce dernier avait démissionné de la
fonction publique soviétique, aurait créé un nouvel accord, encore que
tacite, auquel le Gouvernement soviétique n’était en aucune façon partie
(par. VIII). Quant à savoir si les dispositions de la résolution 37/126 de
l’Assemblée générale avaient été appliquées, le Tribunal a conclu que le
Secrétaire général était tenu d'appliquer cette résolution, mais que celle-ci
ne disait pas qui devait prendre «équitablement en considération » le cas
des fonctionnaires et selon quelle procédure. Le Tribunal a examiné la
lettre adressée au requérant le 21 décembre 1983 (citée au paragraphe 14
ci-dessus) et a dit qu’on ne pouvait «qu’en déduire que le défendeur avait
examiné comme il le devait («équitablement ») le cas du requérant aux
fins d’une nomination de carrière » (par. XVI). Le Tribunal a déclaré que
la procédure consistant à offrir à un candidat une nomination pour une
période de stage restait applicable à l’époque et que le Secrétaire général
avait le pouvoir exclusif de décider ce qui constituait «une prise en consi-
dération équitable » et de déterminer s’il était possible d’offrir au requé-
rant une nomination pour une période de stage. Le Tribunal a conclu:

13
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 28

« I] semble que le défendeur ait décidé, compte tenu du fait que le
requérant était détaché pendant la période d’un an allant du 27 dé-
cembre 1982 au 26 décembre 1983, qu’il n’était pas possible d’offrir
à ce dernier une nomination pour une période de stage. Le défendeur
a donc exercé son pouvoir discrétionnaire de façon régulière, mais il
aurait dû explicitement indiquer avant le 26 décembre 1983 qu'il
avait «pris équitablement en considération » le cas du requérant aux
fins d’une nomination de carrière.» (Par. XVIII.)

Le Tribunal a ensuite écarté l’idée que le Secrétaire général avait sollicité
des instructions d’un quelconque Etat ou avait de quelque manière permis
que les vœux d’un Etat Membre prennent le pas sur les intérêts de l’Orga-
nisation, en violation de l’article 100, paragraphe |, de la Charte. Quant à
Ja manière dont le Tribunal a traité la troisième question juridique qu'il a
formulée (alinéa c), cité au paragraphe 19 ci-dessus), elle sera examinée
plus loin dans le présent avis consultatif (paragraphes 83 et 84).

21. Tout en rejetant ainsi la requête qui lui avait été présentée, le Tri-
bunal a tenu à marquer

«sa réprobation devant le fait que le défendeur n’a[vait] pas indiqué
suffisamment tôt et de façon spécifique qu'il avait pris équitable-
ment en considération le cas du requérant aux fins d’une nomina-
tion de carrière comme l’y enjoignait la résolution de l’Assemblée
générale» (par. XX),

mais il a estimé que cette omission n’avait pas causé de préjudice notable
au requérant. M. Endre Ustor, président du Tribunal administratif, a joint
au jugement une déclaration aux termes de laquelle il précise qu’il ne par-
tage pas cette réprobation et qu’il estime que la doctrine élaborée par le
Tribunal en matière de détachement «exclut non seulement la prolonga-
tion de l’engagement pour une durée déterminée d’un fonctionnaire dé-
taché mais aussi la conversion de cette nomination en un autre type de
nomination sans le consentement du gouvernement intéressé». Un des
vice-présidents du Tribunal, M. Arnold Kean, a joint au jugement une
opinion dissidente dans laquelle il affirme que

«la décision du défendeur était entachée d’erreurs fondamentales de
fait ou de droit, qu’elle devait être annulée, et que le Tribunal [devait]
accepter la conclusion du requérant selon laquelle son droit à ce que
son cas soit pris équitablement en considération aux fins d’une nomi-
nation de carrière lui [avait] été illégalement dénié ».

Cette conclusion était fondée notamment sur la conviction que l’auteur de
la lettre du 21 décembre 1983 avait cru à tort que, si le requérant n’était pas
en droit de compter sur le renouvellement de son engagement, il était
exclu qu’il puisse recevoir une nomination de carrière en vertu de la réso-
lution 37/126 de l’Assemblée générale (opinion de M. Kean, par. 7).

* *

14
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 29

22. Le 21 juin 1984, le requérant a présenté une demande de réforma-
tion du jugement au Comité des demandes de réformation de jugements
du Tribunal administratif, dans jaquelle il a invité le Comité à prier la
Cour de donner un avis consultatif sur la base de chacun des quatre motifs
indiqués à l’article 11 du statut du Tribunal administratif (le Tribunal a
outrepassé sa juridiction ou sa compétence; il n’a pas exercé sa juridic-
tion; il a commis une erreur de droit concernant les dispositions de la
Charte des Nations Unies; il a commis, dans la procédure, une erreur essen-
tielle qui a provoqué un mal-jugé). Le 10 août 1984, le Secrétaire général a
présenté ses observations sur cette demande. Lors d’une séance publique
tenue le 28 août 1984, le Comité a annoncé ses décisions : il décidait que la
demande ne reposait pas sur des bases sérieuses au titre de deux des mo-
tifs invoqués (le Tribunal a outrepassé sa juridiction ou sa compétence; le
Tribunal a commis, dans la procédure, une erreur essentielle qui a pro-
voqué un mal-jugé); en ce qui concerne les deux autres motifs, il considé-
rait qu’ils constituaient des bases sérieuses et décidait de demander à la
Cour un avis consultatif sur deux questions. Il a ensuite indiqué la teneur
de ces questions, lesquelles sont reproduites au paragraphe | ci-dessus.
Les résultats des votes qui ont eu lieu au cours des délibérations du
Comité en séance privée ont été annoncés officiellement; cinq membres
du Comité ont alors fait des déclarations pour le procès-verbal
(A/AC.86/XXIV/PV.5).

23. La compétence de la Cour pour donner un avis consultatif à la de-
mande du Comité des demandes de réformation de jugements du Tri-
bunal administratif (ci-après dénommé le Comité) découle directement
des paragraphes 1 et 2 de l’article 11 du statut du Tribunal administratif
des Nations Unies, aux termes desquels:

«1. Si un Etat Membre, le Secrétaire général ou la personne qui a
été l’objet d’un jugement rendu par le Tribunal (y compris toute per-
sonne qui a succédé mortis causa à ses droits) conteste le jugement en
alléguant que le Tribunal a outrepassé sa juridiction ou sa compé-
tence ou n’a pas exercé sa juridiction ou a commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies ou a
commis, dans la procédure, une erreur essentielle qui a provoqué un
mal-jugé, cet Etat Membre, le Secrétaire général ou l’intéressé peut,
dans les trente jours suivant le jugement, demander par écrit au Co-
mité créé en vertu du paragraphe 4 du présent article de prier la Cour
internationale de Justice de donner un avis consultatif sur la ques-
tion.

2. Dans les trente jours suivant la réception de la demande visée
au paragraphe 1 du présent article, le Comité décide si cette demande
repose sur des bases sérieuses. S’il en décide ainsi, il prie la Cour de

15
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 30

donner un avis consultatif et le Secrétaire général prend les disposi-
tions voulues pour transmettre à la Cour l'opinion de la personne
visée au paragraphe 1.»

Le texte fondamental à ce propos est toutefois celui de l’article 96 de la
Charte des Nations Unies, qui est ainsi rédigé:

«1. L'Assemblée générale ou le Conseil de sécurité peut de-
mander à la Cour internationale de Justice un avis consultatif sur
toute question juridique.

2. Tous autres organes de l'Organisation et institutions spéciali-
sées qui peuvent, à un moment quelconque, recevoir de l’Assemblée
générale une autorisation à cet effet ont également le droit de de-
mander à la Cour des avis consultatifs sur des questions juridiques
qui se poseraient dans le cadre de leur activité. »

Dans le même sens, le paragraphe 1 de l’article 65 du Statut de la Cour
dispose que:

« La Cour peut donner un avis consultatif sur toute question ju-
ridique, à la demande de tout organe ou institution qui aura été
autorisé par la Charte des Nations Unies ou. conformément à ses
dispositions à demander cet avis.»

24. Dans deux avis consultatifs précédents (Demande de réformation du
jugement n° 158 du Tribunal administratif des Nations Unies, C.LJ. Re-
cueil 1973, p. 166, et Demande de réformation du jugement n° 273 du Tri-
bunal administratif des Nations Unies, C.1.J. Recueil 1982, p. 325), la Cour a
examiné la question de sa compétence en vertu de ces textes. Dans l’une
de ces affaires, la demande d’avis faisait suite, comme dans la présente
instance, à une requête d’un fonctionnaire; dans l’autre, elle faisait suite à
une requête adressée au Comité par un Etat Membre. Dans le premier cas,
la Cour a conclu que

«le Comité des demandes de réformation de jugements du Tribunal
administratif est un organe de l'Organisation des Nations Unies di-
ment constitué en vertu des articles 7 et 22 de la Charte et dûment
autorisé, conformément à l’articie 96, paragraphe 2, de cet instru-
ment, à demander à la Cour des avis consultatifs aux fins de l’ar-
ticle 11 du statut du Tribunal administratif des Nations Unies. Il en
résulte que la Cour est compétente en vertu de l’article 65 de son
Statut pour connaître d’une requête pour avis consultatif présentée
par le Comité dans le cadre de l’article 11 du statut du Tribunal admi-
nistratif. » (Demande de réformation du jugement n° 158 du Tribunal
administratif des Nations Unies, CI.J. Recueil 1973, p. 175, par. 23.)

Cette conclusion suppose que les conditions prévues par la Charte, le
Statut de la Cour et le statut du Tribunal administratif soient respectées
dans chaque cas et en particulier que la question sur laquelle Pavis de la
Cour est demandé soit une «question juridique» qui «se pose dans le

16
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 31

cadre de [l’Jactivité » de l’organe dont émane la demande. La question de
savoir si un organe judiciaire a omis d’exercer sa juridiction est manifeste-
ment une question juridique et il en va de même de la question de savoir
s’il a commis une erreur de droit. De plus les questions soumises à la Cour
par le Comité en la présente instance

«se posent manifestement dans l'exercice de sa fonction principale
qui est de filtrer les demandes qui lui sont adressées. Ce sont donc des
questions qui, selon la Cour, se posent dans le cadre de l’activité
propre du Comité; elles ne sont pas soulevées en effet par les juge-
ments du Tribunal administratif mais par les objections formulées
contre ces jugements devant le Comité lui-même.» (Demande de
réformation du jugement n° 158 du Tribunal administratif des Nations
Unies, C.J. Recueil 1973, p. 174, par. 21.)

*

25. Il est assurément bien établi que

« L’article 65, paragraphe 1, du Statut qui confère à la Cour le pou-
voir de donner des avis consultatifs est permissif et le pouvoir qu’il lui
attribue ainsi a un caractère discrétionnaire.» (C.I.J. Recueil 1975,
p. 21, par. 23.)

Il est tout aussi bien établi que la réponse de la Cour à une demande d’avis
consultatif constitue une participation de la Cour à l’action de l’Organisa-
tion des Nations Unies et qu’elle ne devrait pas en principe être refusée.
Lorsque la Cour envisage d’exercer son pouvoir discrétionnaire en la ma-
tière, il est néanmoins essentiel qu’elle se concentre sur la question ou les
questions auxquelles elle doit répondre plutôt que sur des questions
connexes ou secondaires qui peuvent avoir été soulevées à propos du pro-
blème principal. En l'espèce, le Gouvernement des Etats-Unis a estimé

«qu’il serait néanmoins important que la Cour précise la significa-
tion et la nature du détachement, étant donné que ce régime est de
plus en plus utilisé pour le recrutement dans les organisations inter-
nationales en général, et aux Nations Unies en particulier, même si la
solution de la présente affaire ne dépend pas de la question de savoir
si le requérant était ou non détaché auprés des Nations Unies pen-
dant sa deuxiéme période d’emploi continu du 27 décembre 1977 au
26 décembre 1983 ».

De même le Gouvernement italien a mis l’accent sur les incertitudes qu’a
fait naître le jugement n° 333 quant à la situation des fonctionnaires dé-
tachés et sur la considération qui a amené la Cour à donner un avis dans
un précédent cas de demande de réformation, à savoir «la stabilité et l’ef-
ficacité des organisations internationales» (C.I.J. Recueil 1982, p. 347,
par. 45). La demande d’avis adressée à la Cour ne portant pas sur «la si-
gnification et la nature du détachement », ce n’est que si la Cour constatait

17
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 32

qu'il lui faudrait déterminer la signification et la nature du détachement
pour pouvoir répondre à l’une ou à l’autre des deux questions précises qui
lui ont été posées, ou dans la mesure où elle ferait une telle constatation,
qu'un examen de ce genre pourrait trouver sa place dans son avis consul-
tatif.

26. Laissant par conséquent de côté la question de savoir s’il serait sou-
haitable qu’un avis juridique autorisé soit émis sur la nature du détache-
ment, comme d’aucuns l’ont affirmé, la Cour considère qu’il existe de
bonnes raisons, en droit, pour qu’elle réponde aux deux questions que le
Comité lui a posées. La première fois qu’une requête lui a été présentée
pour avis consultatif conformément à l’article 11 du statut du Tribunal
administratif, la Cour a procédé à un examen critique du mécanisme
prévu par cet article, en vue des’assurer s’il convenait de donner un avis en
pareil cas. S’inspirant de la position qu’elle avait adoptée quand il s’était
agi de réexaminer, dans un avis consultatif, une décision du Tribunal ad-
ministratif de l'OIT, la Cour s’est gardée de compromettre «le fonctionne-
ment du régime établi par le statut du Tribunal administratif en vue de la
protection juridictionnelle d’un fonctionnaire » et elle a conclu:

«tout en considérant que la procédure de réformation établie à l’ar-
ticle 11 n’est pas exempte de difficulté, la Cour n’estime pas douteux
que, dans les circonstances de l’espèce, elle doit donner suite à la re-
quête pour avis consultatif présentée par le Comité des demandes de
réformation de jugements du Tribunal administratif » (Demande de
réformation du jugement n° 158 du Tribunal administratif des Na-
tions Unies, C.I.J. Recueil 1973, p. 183, par. 40).

Cette conclusion comporte une restriction quant au mérite de la pro-
cédure de réformation instituée par l’article 11 du statut du Tribunal
administratif. Dans l’avis consultatif qu’elle a rendu en 1973, la Cour a
examiné un certain nombre de critiques adressées à cette procédure et
en particulier le fait qu’« étant composé d'Etats Membres de l’Organisa-
tion le Comité est un organe politique» exerçant cependant «des fonc-
tions qui, de l’avis de la Cour, sont normalement exercées par un organe
juridique» (C.I.J. Recueil 1973, p. 176, par. 25). En définitive, la Cour a
néanmoins estimé qu’elle devait donner un avis consultatif à la demande
du Comité:constitué-conformément à l’article 11. Elle a noté que:

« Sila‘Courrefusait ainsi dejouerson rôle dans le système de réfor-
mation judiciaire créé par l’Assemblée générale, la seule consé-
quence serait que ce système ne fonctionnerait pas dans les cas juste-
ment où le Comité aurait estimé que les objections à un jugement
reposent sur des bases sérieuses.» (Jbid., p. 177, par. 28.)

De même, dans la présente affaire, il ressort nettement de la requête
formée par le Comité, des exposés écrits présentés à la Cour par le Gou-
vernement italien et par celui des Etats-Unis d'Amérique, ainsi que de
l'exposé de l'opinion du requérant transmis à la Cour, que des objections

18
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 33

ont été élevées contre le jugement n° 333 et qu’il y a lieu de les examiner
pour assurer «la protection juridictionnelle des fonctionnaires » de l’Or-
ganisation. En conséquence, tout en réitérant certaines des réserves
qu’elle a formulées dans d’autres affaires quant à la procédure établie par
l’article 11, la Cour conclut qu’elle doit donner un avis consultatif en l’es-
pèce.

* *

27. Les deux dispositions de l’article 11 du statut du Tribunal adminis-
tratif qui énoncent des motifs de contestation que le Comité a considérés
dans la présente affaire comme constituant des bases sérieuses pour la
demande de réformation ont déjà été examinées par la Cour, en 1973 et
en 1982, dans deux avis consultatifs qui lui avaient été demandés par le
Comité. La Cour y a établi un principe quant aux limites de son action en
réponse à des demandes de ce genre et elle l’a assorti d’une exception de
portée limitée qui s'applique à l’un des deux motifs considérés. Dans l’af-
faire de la Demande de réformation du jugement n° 158 du Tribunal admi-
nistratif des Nations Unies, la Cour a énoncé en effet le principe selon le-
quel le rôle de la Cour, dans une instance de réformation, n’est pas de
refaire le procès, tout en ajoutant que cela

«ne veut pas dire que, le cas échéant, si un jugement était contesté en
raison d’une erreur de droit concernant les dispositions de la Charte,
la Cour ne pourrait pas être appelée à examiner la décision au fond »
(C.I.J. Recueil 1973, p. 188, par. 48).

En 1982, dans l'avis qu’elle a donné en l’affaire de la Demande de réforma-
tion du jugement n° 273 du Tribunal administratif des Nations Unies, la
Cour a cité cet extrait puis a examiné soigneusement la question du rôle
qui lui est dévolu lorsqu'elle est priée de donner un avis consultatif en
réponse à une demande fondée sur ie motif de contestation visant une
erreur de droit concernant les dispositions de la Charte des Na-
tions Unies. La Cour a observé que la réponse à cette question dépend
nécessairement «non seulement du libellé de l’article 11, mais aussi
d’autres facteurs et tout d’abord du Statut de la Cour, de sa jurisprudence
et de tout ce qu’exige en général l’exercice de la fonction judiciaire », ainsi
que des termes précis de la question particulière que le Comité pose en
l'espèce (C.I.J. Recueil 1982, p. 355, par. 57). Elle a souligné de nouveau
qu’elle n’a «pas pour rôle de refaire le procès ni d’essayer de substituer
son opinion sur le fond à celle du Tribunal» (ibid., p. 356, par. 58). Ce
principe doit continuer à guider la Cour dans la présente affaire. Elle
n’aura donc pas nécessairement à aborder les problèmes que soulèvent
certaines mesures administratives qui ont été prises par le Secrétariat ou
qui auraient dû l’être et qui ont été critiquées en même temps que le juge-
ment n° 333 du Tribunal; en effet, eu égard aux limites que les instruments
applicables en la matière mettent à sa compétence, elle ne doit se pro-

19
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 34

noncer sur l’exactitude ou l’inexactitude des conclusions énoncées par le
Tribunal que dans la mesure où cela est nécessaire pour qu’elle puisse
répondre aux questions qui lui sont posées.

28. La Cour passe maintenant à la première des deux questions que le
Comité lui a posées, et qui est ainsi libellée :

« Dans son jugement n° 333, du 8 juin 1984 (AT/DEC/333), le Tri-
bunal administratif des Nations Unies a-t-il manqué d’exercer sa ju-
ridiction en ne répondant pas à la question de savoir s’il existait un
obstacle juridique au renouvellement de l'engagement du requérant
à l'Organisation des Nations Unies après la venue à expiration de son
contrat le 26 décembre 1983?»

Au sujet de ce libellé, la Cour se doit de relever d’abord qu'il existe, du
moins en apparence, une divergence entre le texte anglais (« legal impedi-
ment ... to the further employment in the United Nations ») et le texte fran-
çais («obstacle juridique au renouvellement de l'engagement du requérant
à l'Organisation des Nations Unies»). Ces derniers termes ne semblent
viser que l’hypothèse restrictive d’une simple prolongation ou d’un simple
renouvellement de l'engagement contractuel dont le requérant avait béné-
ficié jusqu’au 26 décembre 1983. Toutefois, d’après le rapport du Comité
(A/AC.86/30, par. 13), la décision du Comité reposait sur une proposi-
tion, en anglais, du représentant du Royaume-Uni (A/AC.86/R.120), qui
employait les termes «legal impediment … to the further employment».
En conséquence, les mots «obstacle juridique au renouvellement de l’en-
gagement », qui figurent dans la version française, doivent être considérés
comme une traduction desdits termes anglais et, partant, comme se réfé-
rant à un obstacle juridique à un «nouvel engagement » ou à un «réenga-
gement» du requérant à l'Organisation, expressions recouvrant toutes
deux le cas de la prolongation d’un contrat déjà existant et celui d’une
nomination distincte du rapport contractuel préexistant.

29. La question de l'existence d’un tel «obstacle juridique» au «re-
nouvellement de l'engagement » du requérant a été soulevée dès l’origine :
dans la requête qu'il a présentée au Tribunal administratif, le requérant
l’a prié «de juger et de déclarer qu’il n'existait pas d’obstacle juridique
au renouvellement de [son] engagement … à l'Organisation des Na-
tions Unies après la venue à expiration de son contrat, le 26 dé-
cembre 1983». Tout en alléguant qu’«il n’y [avait] pas eu de détachement
juridique valable », ou qu'après le 10 février 1983 il y avait eu un «nouvel
arrangement contractuel », il a reconnu qu’« ayant démissionné de toutes
les fonctions qu’il pouvait avoir dans la fonction publique de l'URSS, fil]
ne pouvait manifestement pas prétendre à une prolongation de son déta-
chement, pas plus qu’il ne l’aurait acceptée». D'autre part, il a allégué
que, «cependant, il n’existait aucun obstacle juridique l’empéchant de

20
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 35

pouvoir prétendre 4 un nouvel engagement d’une durée déterminée ou 4
un engagement pour une période de stage» et qu’il « était legalement et
moralement en droit de s’attendre à être maintenu en fonction à l'ONU et
à ce que sa candidature soit équitablement prise en considération aux fins
d’une nomination de carrière ».

30. Dans sa réplique, le défendeur a déclaré, en réponse à la conclusion
du requérant sur la question de l’existence d’un «obstacle juridique» :

« En ce qui concerne ia conclusion C, le défendeur ne conteste pas
que le Secrétaire général avait le pouvoir discrétionnaire de réen-
gager le requérant après l'expiration de son contrat.» (Par. 27 c).)

Il a précisé qu’au moment où la lettre du 21 décembre 1983 avait été ré-
digée la situation était telle qu’«un nouvel engagement sur la base d’un
détachement était manifestement hors de question»; mais il a aussi re-
connu que: «Dans ces circonstances, aucune restriction, qu’elle soit
contractuelle ou fondée sur d’autres motifs juridiques, n’empêchait le Se-
crétaire général ni d’accorder, ni de refuser, un autre engagement.» De-
vant le Tribunal, le Secrétaire général a donc défendu la thèse qu’il n’exis-
tait pas d’« obstacle juridique» à l'octroi d’une nomination de carrière; il
a affirmé que «la décision … contestée [avait] été prise par le Secrétaire
général après avoir tenu compte de toutes les circonstances de l’affaire... »
et que cela constituait une «prise en considération équitable » au sens de
la résolution 37/126 de l’Assemblée générale. Dans le passage de la ré-
plique du défendeur qui constitue formellement ses «observations sur les
conclusions du requérant », le Secrétaire général affirme ce qui suit:

« En ce qui concerne la conclusion E, le défendeur prie le Tribunal
de conclure que le requérant n’avait pas de « droit » à ce que son cas
soit pris favorablement en considération pour une nomination de car-
rière et que son cas a, en fait, été équitablement pris en considéra-
tion.»

31. Dans ses «Observations sur la réplique du défendeur », le requérant
n’a nulle part relevé que le Secrétaire général avait reconnu, au para-
graphe 27 c)de sa réplique, qu'il n’y avait pas d’« obstacle juridique» à un
réengagement; il s’est borné à contester l’affirmation suivant laquelle il y
avait eu «prise en considération équitable » et a fait valoir que «le Secré-
taire général, en raison d’un malentendu quant au statut contractuel du
requérant, n’a pas pu prendre équitablement en considération sa candida-
ture». Citant successivement la lettre du 21 décembre 1983, les propos
tenus par M. Sills, porte-parole du Secrétaire général, à une conférence de
presse en date du 4 janvier 1984, les termes dans lesquels M. de Olivares se
serait exprimé le même jour, ainsi que la lettre de M. Ruedas publiée dans
le New York Times du 25 janvier 1984 (voir paragraphe 16 ci-dessus), le
requérant a conclu:

«Si le Secrétaire général avait l'impression, comme le donnent à
penser les déclarations [citées], que toute prolongation de la nomina-

21
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 36

tion du requérant en l’absence de l’assentiment du gouvernement dé-
passait ses pouvoirs discrétionnaires, le Secrétaire général ne peut
pas avoir pris équitablement en considération une nomination de
carrière, en violation des droits du requérant.

Si telle n’était pas son impression, les raisons données par les per-
sonnalités précitées étaient spécieuses. »

En d’autres termes, le requérant a invité le Tribunal à déclarer que l’ana-
lyse de la situation juridique faite au paragraphe 27 c) de la réplique du
Secrétaire général n’était pas celle que le Secrétaire général ou ses collabo-
rateurs avaient faite au moment où la « prise en considération équitable »
de son cas était censée avoir eu lieu; il l’a aussi invité à déclarer que la
position qui avait été effectivement adoptée à ce moment-là, à savoir que
le détachement engendrait un «obstacle juridique» par rapport à toute
espèce de réengagement, était erronée, de sorte qu'aucune «prise en
considération» effectuée sur cette base ne pouvait être «équitable» au
sens de la résolution 37/126.

32. Le libellé de la première question soumise à la Cour par le Comité
pose un problème préliminaire. Aux termes de cette question ia Cour est
priée de dire expressément si le Tribunal administratif a manqué
d'exercer sa juridiction «en ne répondant pas à la question de savoir s’il
existait un obstacle juridique au renouvellement de l'engagement du re-
quérant». On a fait valoir que le Comité voulait que la Cour considère
comme acquis que le Tribunal n’avait effectivement pas répondu à la
question et qu’elle ne donne un avis que sur la question juridique de savoir
si le Tribunal avait ainsi manqué d’exercer sa juridiction. Ii s’agit d’un
problème d'interprétation puisqu'il convient d’établir ce que le Comité
voulait demander à la Cour; mais un problème se pose aussi en ce qui
concerne la compétence respective du Comité et de la Cour. De l’avis de la
Cour, c’est ce dernier aspect qui l'emporte. De prime abord, il ne semble
pas possible d’interpréter la question du Comité de la manière restrictive
qui est suggérée ci-dessus et « on ne doit pas supposer » que l’organe ayant
demandé un avis à la Cour «ait ainsi entendu lier ou gêner la Cour dans
l'exercice de ses fonctions judiciaires» (Certaines dépenses des Na-
tions Unies, C.I.J. Recueil 1962, p. 157). D'ailleurs la Cour estime que,
même si telle avait été l’intention du Comité, elle serait tenue d’examiner
la question sous tous ses aspects: «la Cour doit avoir la pleine liberté
d'examiner tous les éléments pertinents dont elle dispose pour se faire une
opinion sur une question qui lui est posée en vue d’un avis consultatif »
(ibid.). La Cour ne peut donc pas se borner à présumer que le Tribunal a en
fait omis de répondre à la question du prétendu obstacle juridique et
n’examiner que le point de savoir si, en n’y répondant pas, il a manqué
d’exercer sa juridiction.

33. Certes le Tribunal n’a pas été très clair sur cette question. Mais, de

22
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 37

Pavis de la Cour, c’est parce qu’il lui a fallu commencer par examiner
d’autres allégations contenues dans la requête que le requérant lui avait
présentée. L’argumentation développée dans la requête est résumée par le
Tribunal en trois points, au début de son jugement (voir paragraphe 17
ci-dessus). Selon l’un d’eux, mentionné en second lieu par le requérant,
celui-ci «était légalement et moralement en droit de s’attendre à être
maintenu en fonction à l'ONU et à ce que sa candidature soit équitable-
ment prise en considération aux fins d’une nomination de carrière». Le
Tribunal s’est concentré sur le fondement juridique de l’expectative, lais-
sant de côté le problème de son fondement moral. En bonne logique, il lui
fallait commencer par cette question, étant donné que si le requérant était
parvenu à démontrer qu’une expectative juridique existait dans son cas
«une telle situation juridique [aurait créé] à la charge du défendeur une
obligation correspondante de conserver le requérant au service [de l’Orga-
nisation]», pour reprendre les termes employés par le Tribunal dans une
précédente affaire (jugement n° 142, Bhattacharyya, par. X).

34. En procédant à l’examen de l’«expectative juridique» invoquée
par le requérant, le Tribunal a conclu que, contrairement à ce que celui-ci
avait d’abord soutenu, il «était détaché pendant sa période de service à
l'ONU » (par. XIID et que le défendeur avait conclu — à bon droit selon le
Tribunal — dans sa lettre du 21 décembre 1983, que «comme la participa-
tion de toutes les parties en cause était nécessaire pour que l’engagement
du requérant soit renouvelé, il était impossible en l’espèce de prendre une
décision dans ce sens » (par. IV). Le Tribunal a ensuite relevé que le défen-
deur s'était fondé sur la disposition 104.12 b) du règlement du personnel,
selon laquelle «les engagements d’une durée déterminée n’autorisent pas
leur titulaire à compter sur une prolongation ou sur une nomination d’un
type différent », et il a relevé qu’«il ne [semblait] pas que le requérant ait
présenté des éléments établissant qu’il était en droit de compter sur un
nouvel engagement de type quelconque après l’expiration de son engage-
ment pour une durée déterminée» (par. VI). Le Tribunal a déclaré en
outre que «dans la mesure où [le requérant] était détaché de la fonction
publique soviétique, aucune des mesures qu’il [avait] prises ne pouvait
l’autoriser à compter sur le renouveliement de son engagement»
(par. XII); la référence aux mesures prises par le requérant visait sa démis-
sion des fonctions qu’il avait occupées en Union soviétique et sa demande
d’asile aux Etats-Unis. En faisant clairement allusion à l'affaire Bhatta-
charyya, le Tribunal a poursuivi comme suit:

« Si son engagement pour une durée déterminée ne s’était pas ins-
crit dans le cadre d’un détachement, il aurait, d’aprés la jurispru-
dence du Tribunal, pu, dans certaines circonstances, compter à un
titre ou à un autre sur un renouvellement de son engagement, mais ce
n’était pas le cas.» (Par. XII.)

Avant de conclure sur la question de l’«expectative juridique», le Tri-
bunal a traité, dans un passage de ses motifs, des effets du changement de
nationalité d’un fonctionnaire et il a cité un de ses autres jugements (juge-

23
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 38

ment n° 326, Fischman). La Cour aura l’occasion de revenir sur ce passage
du jugement lorsqu'elle examinera la seconde question qui lui a été posée.

35. I convient de relever que ce n’est que dans le cadre de l’examen par
le Tribunal de la question de l’expectative juridique invoquée par le re-
quérant que le Tribunal a cité (par. V) la disposition 104.12 b) du règle-
ment du personnel reproduite ci-dessus. C’est pourquoi la Cour ne consi-
dère pas que, ce faisant, le Tribunal voulait laisser entendre que cette règle
empêcherait que la «prise en considération équitable » exigée par la réso-
lution 37/126 de l’Assemblée générale ne conduise à l’octroi d’une nomi-
nation de carrière, soit directement soit par conversion d’un engagement
d’une durée déterminée dans les circonstances envisagées par ladite réso-
lution. La résolution 37/126, dont la section IV, paragraphe 5, devait s’ap-
pliquer spécifiquement aux fonctionnaires titulaires de contrats de durée
déterminée, devait être interprétée concurremment avec la disposi-
tion 104.12 b) du règlement du personnel puisque cette dernière restait en
vigueur. La résolution ne pouvait évidemment pas donner à ces fonction-
naires une quelconque expectative, juridique ou autre, à «une prolonga-
tion ou [à] une nomination d’un type différent » tant que subsistait la dis-
position 104.12 b); il s'ensuit qu’une «prise en considération équitable »
ne pouvait pas impliquer d’expectative imposant au Secrétaire général
l'obligation d'engager le requérant. Par contre, l'existence de la disposi-
tion du règlement du personnel ne constituait évidemment pas un obs-
tacle à une «prise en considération équitable » aux fins d’une nomination
de carrière.

36. Le Tribunal a conclu que «le requérant était détaché pendant sa
période de service à l'ONU » et que l’assentiment de son administration
nationale était nécessaire pour modifier cette situation. C’est en ayant ces
conclusions «à l’esprit » que le Tribunal a examiné «l’argument du requé-
rant selon lequel il avait droit — droit qui lui aurait eté dénié — à ce que
son cas soit «pris équitablement en considération » conformément au pa-
ragraphe 5 de la section IV de la résolution 37/126 de l’Assemblée géné-
rale» (par. XIV). Après avoir noté que le Secrétaire général était tenu de
respecter les termes de cette résolution, et que «le Tribunal [devait] dé-
cider de quelle façon et dans quelle mesure le défendeur s’[était] acquitté
des obligations lui incombant en vertu de cette résolution », le Tribunal a
poursuivi:

«Dans la lettre que le défendeur a adressée au requérant le 21 dé-
cembre 1983 en réponse à la lettre du conseil de ce dernier en date du
13 décembre 1983, il est dit que le défendeur «a examiné attentive-
ment les questions soulevées dans votre demande de réexamen», et
comme ces questions se rattachent tout particulièrement à la disposi-
tion de la résolution en question de l’Assemblée générale, on ne peut
qu’en déduire que le défendeur avait examiné comme il le devait
(«équitablement ») le cas du requérant aux fins d’une nomination de
carrière.» (Par. XVI.)

24
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 39

37. Le Tribunal s’est ensuite demandé si la procédure qui convenait à
cette prise en considération était ou non la soumission de la question au
comité des nominations et des promotions; ce passage du jugement sera
examiné de manière plus approfondie dans le cadre de la seconde ques-
tion posée à la Cour (paragraphes 67 et suivants ci-après). Après avoir
noté que la résolution 37/126 «ne dit pas qui devrait « prendre équitable-
ment en considération » le cas des fonctionnaires et selon quelle procé-
dure», le Tribunal conclut que

«la procédure existante qui consiste à offrir à un candidat une nomi-
nation pour une période de stage reste applicable, et qu’en l’absence
d’une telle nomination il est loisible au défendeur de décider des mo-
dalités selon lesquelles le cas d’un fonctionnaire doit être « pris équi-
tablement en considération » aux fins d’une nomination de carrière,
conformément au paragraphe 5 de la section IV de la résolu-
tion 37/126 de l’Assemblée générale» (par. XVIII).

Sur la question de la «prise en considération équitable », il conclut:

« Dans le cas présent, le défendeur avait le pouvoir exclusif de dé-
cider ce qui constituait «une prise en considération équitable » et de
déterminer s’il était possible d’offrir au requérant une nomination
pour une période de stage. Il semble que le défendeur ait décidé,
compte tenu du fait que le requérant était détaché pendant la période
d’un an allant du 27 décembre 1982 au 26 décembre 1983, qu'il n’était
pas possible d’offrir à ce dernier une nomination pour une période
de stage. Le défendeur a donc exercé son pouvoir discrétionnaire de
façon régulière, mais il aurait dû explicitement indiquer avant le
26 décembre 1983 qu’il avait «pris équitablement en considération »
le cas du requérant aux fins d’une nomination de carrière.»
(Par. XVIII.)

38. La raison pour laquelle le Tribunal n’a pas examiné avant toute
chose la première allégation du requérant, celle qui concerne l'absence de
tout «obstacle juridique», ressort donc de l’analyse du jugement à la-
quelle il vient d’être procédé. Le Tribunal n’a pas considéré qu'il existait ou
qu'il n’existait pas d’obstacle absolu s’opposant à un nouvel engagement;
il a estimé qu’il ne pouvait y avoir d’expectative juridique (c’est-à-dire
qu’il y avait à cet égard un «obstacle juridique») mais qu’aucun obstacle
de ce genre ne s’opposait à la «prise en considération équitable » de l’oc-
troi d’une nomination de carrière. Autrement dit, pour le Tribunal, il n’y
aurait eu aucun « obstacle juridique» à l'octroi d’une nomination de car-
rière si le Secrétaire général, dans l’exercice de son pouvoir discrétion-
naire, avait jugé bon d’en offrir une, et le Secrétaire général était tenu, aux
termes de la résolution 37/126, de «prendre équitablement en consi-
dération» cette possibilité; le Tribunal a été d’avis que le détachement
s’opposait (et en quelque sorte constituait un obstacle juridique) à toute
«expectative juridique» que le requérant aurait pu avoir quant à un nou-

25
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 40

vel engagement, expectative qui n’aurait pas simplement obligé le Secré-
taire général à prendre le cas du requérant «équitablement en consi-
dération» mais qui l’aurait obligé à le «conserver au service [de l’Orga-
nisation]», dans la ligne de la décision rendue en l’affaire Bhattacharyya.

39. En fait, une grande partie des critiques formulées (par exemple
dans l’exposé écrit du Gouvernement italien et dans les observations des
Etats-Unis d’ Amérique) contre le jugement du Tribunal se fondent, expli-
citement ou implicitement, sur l’idée que l'existence ou l’absence d’un
«obstacle juridique» à un nouvel engagement — à tout nouvel engage-
ment — du requérant par l'Organisation des Nations Unies constituait en
un certain sens une question préliminaire que le Tribunal devait trancher,
pour des raisons de procédure ou de logique, avant d’aborder d’autres
questions. Cela ne serait néanmoins vrai que si l’obstacie juridique, si tant
est qu'il en existait un, était un obstacle absolu, c’est-à-dire s’il fallait soit
conclure qu’il n’existait pas du tout d’obstacle juridique, soit qu'il en exis-
tait un et qu’il empêchait tout nouvel engagement d’un fonctionnaire à
l'Organisation des Nations Unies. Il ressort toutefois du jugement du Tri-
bunal qu'il était évidemment plus logique de traiter le problème de l’obs-
tacle juridique comme constituant un aspect propre à chacune des deux
questions de l’«expectative juridique» et de la «prise en considération
équitable».

40. La «réprobation » que le Tribunal a exprimée (par. XX) devant le
fait que le Secrétaire général n’avait pas «indiqué suffisamment tôt et de
façon spécifique qu’il avait pris équitablement en considération le cas du
requérant aux fins d’une nomination de carrière comme l’y enjoignait la
résolution de l’Assemblée générale » est également révélatrice car elle met
en lumière la manière dont le Tribunal a interprété la lettre du 21 dé-
cembre 1983 (reproduite au paragraphe 14 ci-dessus). Le requérant sou-
tient que, dans l'esprit de l’auteur de cette lettre, «le cas n’était pas de ceux
qui devaient être «pris équitablement en considération » faute d’une ex-
pectative de renouvellement de l'engagement » et que la lettre «laisse en-
tendre» que, pour son auteur, «un contrat conclu dans le contexte d’un
détachement confère au gouvernement intéressé le droit d’opposer son
veto à un nouvel engagement au titre de n’importe quel contrat, le fonc-
tionnaire dont il s’agit se trouvant ainsi définitivement «marqué ». Or ce
n’est pas ainsi que le Tribunal a interprété cette lettre. Tout en considérant
que le Secrétaire général avait exercé son pouvoir discrétionnaire de façon
régulière, il a déclaré qu’«il aurait dû explicitement indiquer avant le
26 décembre 1983 qu'il avait « pris équitablement en considération » le cas
du requérant aux fins d’une nomination de carrière» (par. XVIII). Si le
Tribunal avait interprété la lettre du 21 décembre 1983 comme signifiant
que, de l’avis du Secrétaire général, le cas du requérant n’était pas de ceux
qui devaient être «pris équitablement en considération », il n’aurait guère
pu reprocher au Secrétaire général de n’avoir pas dit qu’il avait pris le cas
équitablement en considération.

41. La critique ainsi exprimée par le Tribunal ne saurait cependant
avoir quelque autre influence sur l'opinion de la Cour quant à la réponse

26
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 41

à la question qui lui est posée. Certes le Tribunal a aussi interprété la lettre
comme voulant dire qu’«il semble que le défendeur ait décidé, compte
tenu du fait que le requérant était détaché pendant la période d’un an al-
lant du 27 décembre 1982 au 26 décembre 1983, qu’il n’était pas possible
d'offrir à ce dernier une nomination pour une période de stage»
(par. XVIID). Mais, pour les besoins de la présente demande d’avis, les
motifs qui ont été à la base de la décision du défendeur importent peu dès
lors que le Tribunal s’est convaincu que le défendeur avait pris équitable-
ment en considération le cas du requérant. Le Tribunal a conclu que le
Secrétaire général n'avait pas omis d’appliquer cette résolution mais
qu’on pouvait seulement lui reprocher de n’avoir pas informé le requé-
rant, en temps voulu, de ce qu’il avait fait exactement.

42. Aux termes de la première question posée à la Cour dans la pré-
sente instance, il est demandé si le Tribunal a manqué d'exercer sa juridic-
tion «en ne répondant pas à la question de savoir s’il existait un obstacle
juridique au renouvellement de l'engagement [ou à un nouvel engage-

- ment} du requérant». Ce n’était cependant pas là le véritable reproche
adressé par le requérant au Tribunal: le requérant objectait que le Tri-
bunal, en examinant la question de la « prise en considération équitable »,
n'avait pas accordé d’attention, ou pas suffisamment d’attention, aux in-
dications selon lesquelles le Secrétaire général avait pensé qu'il y avait un
obstacle juridique au renouvellement de son engagement ou à un nouvel
engagement, de telle manière que la «prise en considération équitable »
soit n’avait jamais eu lieu, soit était viciée par une présomption fondamen-
tale qui devait être ensuite reconnue inexacte. C’est ainsi que, dans la de-
mande qu'il a présentée au Comité, le requérant a précisé:

«Le requérant a donc prié le Tribunal de dire s’il existait un obs-
tacle juridique à son maintien en fonctions à l'Organisation des Na-
tions Unies après l’expiration de son contrat, le 26 décembre 1983. En
d'autres termes, le défendeur a-t-il commis une erreur en estimant
qu'ayant antérieurement été employé dans le cadre d’un contrat qua-
lifié de «détachement », le requérant était de ce fait privé de manière
permanente de ja possibilité d’être employé à i’ Organisation des Na-
tions Unies au titre d’un contrat ou d’une nomination d’un type diffé-
rent. Le Tribunal était pleinement compétent pour se prononcer sur
ce point.

Dans son jugement, le Tribunal omet complètement d'inclure
cette question liminaire au nombre des questions juridiques qu’il
examine.» (Les italiques sont de la Cour.)

L’expression «en d’autres termes» sert 4 indiquer qu’une seule et méme
question est exposée sous deux formes différentes; il apparaît toutefois à
la Cour qu'il s’agit en l’occurrence de deux questions connexes mais dis-
tinctes. La première porte sur le point de savoir si le Tribunal a omis d’exa-
miner la question juridique de l’existence ou de l’absence d’un obstacle
juridique à un nouvel engagement du requérant et c’est cela, est-il pré-
tendu, qui constituerait un non-exercice de juridiction. La seconde porte

27
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 42

sur le point de savoir si le Tribunal a omis de rechercher quelle était la
conviction du Secrétaire général à cet égard et quelles ont pu être les réper-
cussions de cette conviction sur l’aptitude du Secrétaire général à
«prendre équitablement en considération» une nomination de carrière.

43. La Cour rappellera que, quand il y a lieu, elle peut aller au-delà du
libellé même de la question qui lui est posée. Dans l’avis consultatif
qu’elle a donné à propos de ŸInterprétation de l'accord du 25 mars 1951
entre l'OMS et l'Egypte, la Cour, suivant sa jurisprudence antérieure, a
souligné que

«pour rester fidèle aux exigences de son caractère judiciaire dans
l'exercice de sa compétence consultative, elle doit rechercher quelles
sont véritablement les questions juridiques que soulèvent les de-
mandes formulées dans une requête» (C_LJ. Recueil 1980, p. 88,
par. 35).

Dans l’affaire citée ci-dessus, comme elle l’a fait jusqu’à un certain point
dans d’autres, la Cour a jugé nécessaire de reformuler Ja question sur la-
quelle un avis consultatif lui était demandé, afin de rechercher « quelles
[étaient] véritablement les questions juridiques que {soulevaient] les de-
mandes ». Comme la Cour l’a précisé dans une affaire plus récente, cette
reformulation d’une question doit rester dans les limites des pouvoirs de
l'organe qui demande I’avis: la Cour ne peut pas, par le biais d’une refor-
mulation de la question qui lui est posée, répondre à une question que cet
organe n'aurait pas pu lui poser, par exemple parce qu'il ne s’agit pas
d’une question juridique « qui se poserait dans le cadre de [llactivité » de
l’organe demandeur. Dans l’affaire de la Demande de réformation du juge-
ment n° 273 du Tribunal administratif des Nations Unies, la Cour a eu l’oc-
casion de reformuler la question qui lui était posée par le Comité et elle a
noté que la compétence de la Cour sur la base de Particle 11 du statut du
Tribunal est limitée aux quatre motifs précis de contestation spécifiés
dans cet article; elle a aussi rappelé sa déclaration précédente selon la-
quelle:

« Il s’ensuit que le Comité n’est autorisé à demander, et la Cour a
donner, un avis consultatif que sur les questions juridiques qui peu-
vent légitimement être considérées comme se rattachant à un ou plu-
sieurs de ces quatre motifs.» (Demande de réformation du jugement
n° 158 du Tribunal administratif des Nations Unies, C.I.J. Recueil 1973,
p. 184, par. 41.)

44. Lorsqu’elle examine quelles sont «véritablement les questions »
soulevées, la Cour doit naturellement tenir compte aussi des intentions de
l'organe demandeur telles qu’elles se dégagent des comptes rendus des
débats dont elle dispose et qui ont conduit à la décision de demander
l’avis. C’est la voie que la Cour a suivie en 1980 dans son avis consultatif
sur l’Interprétation de l'accord du 25 mars 1951 entre l'OMS et l'Egypte
(C.LJ. Recueil 1980, p. 85-88, par. 28-34), pour définir «la véritable ques-

28
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 43

tion juridique qui lui [était] soumise » (ibid., p. 89, par. 36). Dans la pré-
sente affaire, comme il est indiqué au paragraphe 22 ci-dessus, la de-
mande qui a été présentée au Comité se fondait sur chacun des quatre
motifs prévus à l’article 11 du statut du Tribunal; le Comité a pris une
décision formelle sur chacun d'eux séparément. S'agissant du motif
d’après lequel le Tribunal aurait outrepassé sa juridiction ou sa compé-
tence ou de celui d’après lequel le Tribunal aurait commis, dans la procé-
dure, une erreur essentielle ayant provoqué un mal-jugé, le Comité a
décidé que la demande de réformation ne reposait pas sur des bases
sérieuses (A/AC.86/XXIV/PV.5, p. 2-3). La Cour conclut par consé-
quent qu’elle n’a pas à s’occuper de ces motifs, que ce soit en reformulant
la question qui lui est posée ou de toute autre manière, puisqu'on ne peut
pas dire que le Comité ait eu l'intention ou le désir de demander un avis
à la Cour sur ces points.

45. En revanche, le Comité avait bien l’intention de demander l’avis de
la Cour sur la question de savoir si le Tribunal administratif avait manqué
d’exercer sa juridiction, ce qui constitue l’un des quatre motifs de contes-
tation d’un jugement visés à l’article 11 du statut du Tribunal. Sans
s’écarter de ce motif, la Cour peut redéfinir le point sur lequel il est al-
légué que le Tribunal a manqué d’exercer sa juridiction si cela peut lui
servir a faire la lumiére sur les questions juridiques qui se posent véritable-
ment. C’est pourquoi la Cour estime essentiel de rechercher si le Tribunal
a fait porter sa réflexion sur les deux questions définies à la fin du para-
graphe 42 du présent avis.

46. Il convient à présent d’examiner de plus près ce que signifient les
mots «a manqué d’exercer sa juridiction ». La Cour s’est déjà penchée sur
la question dans son avis consultatif relatif à la Demande de réformation du
jugement n° 158 du Tribunal administratif des Nations Unies (C.L.J. Re-
cueil 1973, p. 166). Dans cet avis, la Cour a défini son rôle de la façon
suivante:

«Selon la Cour, ce motif de contestation ne vise donc que les cas
où, soit sciemment soit par inadvertance, le Tribunal n’a pas exercé
les pouvoirs juridictionnels qu’il détient et qui lui permettent de sta-
tuer à l’égard d’une affaire ou d’un élément important d’une af-
faire.» (Loc. cit. p. 189, par. 51.)

La Cour a ajouté:

«Il est clair que, pour déterminer si le Tribunal a exercé des pou-
voirs juridictionnels applicables en l'espèce, la Cour doit tenir
compte de la substance et pas seulement de la forme. Il ne suffit donc
pas que le Tribunal ait eu l’intention d’exercer ses pouvoirs à propos
d’un élément important, encore faut-il qu’il les ait réellement exercés
et se soit prononcé à ce sujet. » (Loc. cit., p. 189-190, par. 51.)

Ce qui était alors plus important pour la Cour, c'était d'établir si la de-

29
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 44

mande particulière devait être expressément mentionnée dans le juge-
ment ou s’il suffisait qu’elle ait été effectivement étudiée dans le cadre de
l'examen d’un autre argument ou de toute autre manière. La Cour s’est
exprimée comme suit:

«On ne saurait … nier qu’en l’espèce la présentation adoptée [dans
le jugement du Tribunai] a causé une difficulté, en ce sens que, si cer-
taines des demandes du requérant ont été envisagées dans le cadre
d’un examen d’ensemble des questions fondamentales touchant à
Pinobservation du règlement, à l’annulation et au préjudice, elles
n’ont pas été visées expressément, ni traitées une à une, dans les para-
graphes où je Tribunal a exposé ses motifs et analysé les questions
qu'il a jugées pertinentes.

Constater l'existence de cette difficulté en l’espèce ne revient pas
à dire que, comme le soutient le requérant, le Tribunal ait omis
d'exercer sa juridiction à propos des demandes qu’il n’a ni expressé-
ment visées ni traitées une à une dans les motifs du jugement. Pour
savoir si le Tribunal a exercé sa juridiction relativement à une cer-
taine demande, on ne saurait recourir au critère purement formel qui
consiste à s'assurer qu’elle figure nommément dans les motifs du ju-
gement : on doit appliquer ce qui est le vrai critère et déterminer si le
Tribunal a fait porter sa réflexion sur les bases de la demande et en a
tiré ses propres conclusions quant aux obligations que le défendeur
aurait enfreintes et à l’indemnité à accorder en conséquence. Cette
méthode s’impose en particulier lorsque, comme c’était le cas en l’es-
pèce, le Tribunal se trouve saisi d’une série de demandes d’indemni-
sation ou de réparation qui se recouvrent ou du moins se chevau-
chent dans une large mesure et qui résultent d’un seul et même acte
du défendeur: ...» (C.1J. Recueil 1973, p. 193, par. 55-56.)

47. De même, dans la présente affaire, le Tribunal ne dit pas expressé-
ment dans son jugement que, étant admis qu’un engagement de durée dé-
terminée accordé dans le cadre d’un détachement ne peut être renouvelé
ou prolongé sans le consentement du gouvernement qui a détaché l’inté-
ressé, il n’y a pourtant pas d’empéchement automatique à ce que le titu-
laire de l’engagement se voie offrir une nomination de carrière à l’expi-
ration de cet engagement. Le Tribunal ne rejette ni n’accepte non plus
expressément la thèse selon laquelle le Secrétaire général, parce qu’il était
convaincu qu’un tel empéchement existait, n’aurait pas pu prendre «équi-
tablement en considération » la candidature du requérant à un poste de
carrière. Toutefois, s’il peut être établi avec assez de certitude que «le Tri-
bunal a fait porter sa réflexion» sur les éléments qui sous-tendent ces
thèses et qu’il «en a tiré ses propres conclusions», il n’a alors pas omis
d’exercer sa juridiction à cet égard, quoi qu’on puisse penser de la conclu-
sion à laquelle il est parvenu au vu des éléments dont il disposait.

30
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 45

48. La première démarche à entreprendre pour savoir si le Tribunal a
fait porter sa réflexion sur un point particulier est évidemment d’examiner
le texte du jugement; il se peut pourtant qu’il convienne aussi de consulter
les opinions individuelles ou dissidentes jointes au jugement. Pour ce qui
est du jugement lui-méme, la Cour a déja indiqué pourquoi, a son avis, le
Tribunal n’a pas traité spécifiquement, et a titre préliminaire, la question
de l’existence d’un «obstacle juridique » (paragraphes 36 et 37 ci-dessus);
la Cour ne considère pas que cela signifie que le Tribunal n’a pas fait
porter sa réflexion sur cette question. Toutefois, il convient aussi de mettre
en évidence le passage du paragraphe XVIII du jugement, cité au pa-
ragraphe 36 ci-dessus, dans lequel le Tribunal se réfère au «pouvoir
exclusif» du défendeur « de décider ce qui constituait «une prise en con-
sidération équitable » et de déterminer s’il était possible d’offrir au re-
quérant une nomination pour une période de stage» ainsi qu’à l’exercice
régulier de ce «pouvoir» par le défendeur. Un pouvoir discrétionnaire
n'autorise certes pas son titulaire, comme le Tribunal a eu raison de le
souligner dans son jugement n° 54 (Mauch), à «user» de ce pouvoir «de
façon arbitraire ou capricieuse ni [à] donner, du licenciement, un motif
spécieux ou inexact qui révélerait un manque de bonne foi ou un mépris
des droits du fonctionnaire en cause ». Il reste cependant que, pour le Tri-
bunal, le Secrétaire général n’était pas tenu par des règles obligatoires
de faire quelque chose et de le faire d’une certaine manière. Autrement
dit, le Secrétaire général pouvait prendre la décision d’offrir au requé-
rant un engagement de carrière mais il n’était pas tenu de le faire. Il en
résulte que le Tribunal a nettement décidé, encore qu’implicitement,
qu'il n’existait pas d’obstacle juridique absolu, c’est-à-dire d’obstacle à
toute espèce de nouvel engagement, qui aurait inspiré, selon le requé-
rant, la décision de ne pas lui offrir une nomination de carrière. Ce fai-
sant, le Tribunal a donc répondu à la demande du requérant visant à ce
qu’il soit déclaré qu’il n’existait pas d’obstacle juridique à son maintien
en service.

49. Pour interpréter ou élucider un jugement, il est à la fois permis et
souhaitable de prendre en considération les éventuelles opinions dissi-
dentes ou autres jointes à ce jugement. Les déclarations et opinions que
des membres d’une juridiction rédigent au moment où une décision est
rendue et qu’ils joignent à cette décision peuvent contribuer à clarifier
celle-ci. C’est pourquoi le Tribunal, suivant en cela l’exemple de la Cour
elle-même, a eu pour pratique non seulement de permettre aux juges d’ex-
primer de telles opinions, mais aussi de les publier avec ie jugement, ce qui
est une sage pratique. En l'espèce, il est donc légitime, pour mieux saisir la
position du Tribunal sur la question à l'examen, de se reporter non seule-
ment au jugement lui-même mais encore à la « déclaration » de M. Ustor
et à l'opinion dissidente de M. Kean.

50. Le président, M. Ustor, qui a voté pour le jugement, a estimé que
«le requérant ne remplissait pas les conditions requises pour que son cas
soit pris en considération aux fins d’une nomination de carrière» parce
que la notion de détachement «exclut non seulement la prolongation de

31
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 46

l'engagement pour une durée déterminée d’un fonctionnaire détaché
mais aussi la conversion de cette nomination en un autre type de nomina-
tion sans le consentement du gouvernement intéressé ». L’un des vice-pré-
sidents, M. Kean, a été d’un avis différent. Pour lui:

«Loin de reconnaître l’existence d’une règle généralement ac-
ceptée selon laquelle, en l’absence du consentement du gouverne-
ment d’un fonctionnaire détaché, il faut dans tous les cas refuser, in
limine, à ce dernier une nomination à titre permanent à la fin de sa
période de détachement, ce paragraphe [d’un rapport de la commis-
sion de la fonction publique internationale] précise très clairement
que les vues du gouvernement ne sont pas décisives mais qu’elles doi-
vent être pleinement prises en considération en même temps que tous
les autres facteurs pertinents.»

Il est évident que, si le troisième membre du Tribunal, qui n’a pas exposé
ses vues dans une opinion individuelle, avait partagé l’opinion de
M. Ustor, la décision du Tribunal aurait alors été rédigée de façon à tra-
duire l’opinion des deux membres formant la majorité, opinion suivant
laquelle le détachement du requérant constituait un obstacle absolu à une
nomination de carrière, de sorte que la question d’une «prise en considé-
ration équitable » ne se serait pas posée. Dans son jugement, le Fribunal a
donc adopté une position médiane entre celle de M. Ustor et celle de
M. Kean; il ne s’écarte de l’opinion particulière du premier que dans la
mesure où il conclut qu'aucun «obstacle juridique» ne s’opposait à une
nomination de carrière et il s’écarte de l’opinion du second en déclarant
que le cas de l’intéressé a bien été « pris équitablement en considération ».
M. Ustor ne s’est pas déclaré en désaccord sur ce second point; il a estimé
qu'il n’y avait pas besoin de prendre «équitablement en considération » le
cas de l'intéressé, compte tenu du détachement de ce dernier, mais qu’en
réalité il y avait eu prise en considération équitable.

SI. Il convient cependant de souligner que, de toute façon, la réponse
que la Cour doit donner à la première question qui lui a été posée par le
Comité ne dépend pas de l'interprétation exacte de la pensée de M. Ustor.
Il est demandé à la Cour de dire si le Tribunal a omis d’exercer sa juridic-
tion sur un point particulier; il ne s’agit pas de savoir si la conclusion du
Tribunal sur ce point est exacte ou non mais s’il y a réfléchi. La Cour n’a
pas à choisir entre la conclusion du Tribunal et celle d’un de ses membres,
encore qu’il puisse lui importer de savoir dans quelle mesure celui-ci a
partagé la conclusion de ses collègues. On peut même dire que plus il ap-
paraît qu’il y a eu désaccord au sein du Tribunal sur ce point, plus il est
certain que celui-ci a été examiné et débattu et qu’il n’a pas été passé sous
silence ou considéré comme allant de soi.

52. La possibilité que le Secrétaire général, lorsqu'il a examiné le cas du
requérant, ait cru à tort que le détachement de ce dernier constituait un
«obstacle juridique» à un nouvel engagement a été traitée en des
termes légèrement différents dans l’opinion dissidente de M. Kean. Le
Tribunal a décidé que le requérant n’était pas «en droit de compter sur»

32
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 47

le renouvellement de son engagement de durée déterminée. M. Kean
a examiné la lettre du 21 décembre 1983 et l’a interprétée de la façon
suivante:

«L'auteur de la lettre croyait évidemment que si le requérant
n’était pas en droit de compter sur le renouvellement de son engage-
ment, il était exclu qu’il puisse recevoir une nomination de carrière
en vertu de la résolution de l’Assemblée générale »;

autrement dit, le fait que le requérant n’était pas en droit de compter sur le
«renouvellement de son engagement» parce qu’il avait été détaché
constituait un «obstacle juridique». Or, comme M. Kean considère que

«l'application de cette résolution n’est pas subordonnée au fait que
le fonctionnaire soit autorisé à compter sur le renouvellement de son
engagement, ce qui ne constitue donc en aucune façon une condition
indispensable pour une nomination de carrière »,

il en a conclu que «la décision du défendeur était entachée d’erreurs fon-
damentales de fait ou de droit [et] qu’elle [devait] être annulée... »

53. Les délibérations du Tribunal ont eu lieu en l’espèce « du 11 maiau
8 juin 1984 ». Compte tenu de la pratique que les organes judiciaires com-
posés de plusieurs membres suivent habituellement pour l'échange de
vues qui a lieu pendant le délibéré, il ne semble pas possible à la Cour de
conclure que le Tribunal n’a pas fait porter sa réflexion sur les questions
dont MM. Ustor et Kean ont dit expressément qu’elles motivaient leur
désaccord avec une partie du jugement. Comme il y avait toujours désac-
cord au moment du vote sur le jugement, le Tribunal, en tant qu’organe
représenté par la majorité qui a voté en faveur du jugement, doit égale-
ment avoir tiré ses propres conclusions sur ces questions, même si ces
conclusions n’ont pas été énoncées dans le jugement aussi clairement
qu’elles auraient dû l'être.

54. Avant de poursuivre son examen, la Cour doit toutefois se de-
mander quel poids attacher éventuellement à l'interprétation que le Secré-
taire général a donnée du jugement du Tribunal dans ses observations sur
la demande présentée au Comité par le requérant (A/AC.86/R.118) et
dans l'exposé écrit qu’il a déposé à la Cour en l’espèce. Il est clair que la
Cour doit se faire sa propre opinion de l’interprétation à donner du juge-
ment; il n’en reste pas moins que le Secrétaire général, en tant que partie à
l'affaire portée devant le Tribunal et en tant que chef des services adminis-
tratifs de l'Organisation, est bien placé pour exprimer des avis en la ma-
tière. Dans ses observations sur la demande présentée au Comité par le
requérant, le Secrétaire général a déclaré:

«il est clair que le Tribunal a favorablement accueilli les arguments
du requérant puisqu’il a jugé que le cas de ce dernier devait étre pris
équitablement en considération aux fins d’une nomination de car-
rière et qu’en fait il avait été (par. XVIII du jugement).

Le défendeur estime qu’il est donc clair que le Tribunal a régulière-

33
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 48

ment exercé sa juridiction ou sa compétence, conformément à l’ar-
ticle 2 de son statut, lorsqu'il a examiné la requête et statué sur celle-ci
comme il est dit dans le jugement. Il n’a pas refusé d’exercer sa com-
pétence...»

Dans l’exposé écrit qu'il a présenté à la Cour, le Secrétaire général a ce-
pendant fait valoir, premièrement, que la question de l'existence d’un obs-
tacle juridique n’était pas en litige entre les parties, deuxièmement, que le
Tribunal n’était pas habilité à donner son avis sur des questions abstraites
ou à y répondre et, troisièmement, qu'il n’était tenu, ni par la logique ni par
le droit, de répondre à cette question. A supposer que ces arguments im-
pliquent que, pour le Secrétaire général, le Tribunal n’a pas effectivement
traité la question, cela ne revient pas à dire que le Tribunal a manqué
d’exercer sa juridiction à cet égard. Au contraire, c’est précisément pour
les trois raisons qui viennent d’être mentionnées que le Secrétaire général
a estimé que le Tribunal n’avait pas manqué d’exercer sa juridiction. Mais
la Cour estime qu’elle ne peut pas faire sienne l’interprétation que le Se-
crétaire général lui a présentée du jugement: rien ne lui paraît indiquer
que, dans son jugement, le Tribunal ait laissé de côté la question de
P«obstacle juridique» en considérant qu’«elle n’était pas en litige entre
les parties ». Aux paragraphes 38 à 40 du présent avis, la Cour a expliqué
comment elle interprète le jugement sur ce point.

55. En tout état de cause, le Tribunal était tenu de se prononcer sur la
question de savoir si le cas avait bien été «pris équitablement en considé-
ration » et il l’a tranchée par l’affirmative. La Cour rappellera ce qu’elle a
déclaré à propos d’une demande de réformation dans un précédent avis
consultatif:

«Comme elle l’a déjà indiqué, la Cour n’a pas pour mission, en
vertu de l’article 11 du statut du Tribunal administratif, de refaire le
procès mais de donner son avis sur les questions qui lui sont soumises
au sujet des objections soulevées contre le jugement. La Cour n’est
donc pas habilitée à substituer son opinion à celle du Tribunal sur le
fond de l’affaire tranchée par celui-ci. Son rôle est de déterminer s’il
ressort des circonstances de l’espèce, concernant le fond ou la procé-
dure, qu’une contestation formulée contre le jugement pour l’un des
motifs mentionnés à l’articie-11 est fondée...
dans le cas de l’article 11 du statut du Tribunal administratif des Na-
tions Unies, une contestation de la décision fondée sur le non-exer-
cice de la juridiction ou une erreur procédurale essentielle ne peut
être transformée en une procédure contre le fond de la décision.»

(Demande de réformation du jugement n° 158 du Tribunal administratif
des Nations Unies, C.I.J. Recueil 1973, p. 187-188, par. 47-48.)

En ce qui concerne la thése selon laquelle le Secrétaire général n’aurait
pas «pris équitablement en considération » le cas du requérant, en appli-

34
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 49

cation de la résolution 37/126, parce qu’il croyait qu’il existait un « obs-
tacle juridique », la Cour doit donc conclure dans les termes qu’elle a uti-
lisés à propos d’une des thèses avancées en 1973:

« Dans ces conditions, la Cour ne pense pas que la thèse selon la-
quelle le Tribunal n’a pas exercé sa juridiction ... soit admissible. Le
Tribunal a manifestement examiné la question et il a exercé sa juri-
diction en déboutant le requérant. Ce n’est donc pas le non-exercice
de sa juridiction par le Tribunal que cette thése concerne mais un
recours contre la décision qu’il a prise sur le fond.» (Demande de
réformation du jugement n° 158 du Tribunal administratif des Nations
Unies, C.LJ. Recueil 1973, p. 201, par. 70.)

*

56. Le requérant, dans l’exposé de son opinion transmis à la Cour parle
Secrétaire général, ne s’en est pas tenu au libellé de la question posée à la
Cour, celle de savoir si le Tribunal a manqué d’exercer sa juridiction sur
un point particulier; il a soutenu que «le Tribunal n’[avait] pas vraiment
cherché à déterminer quels étaient les droits et le statut contractuel du re-
quérant, non plus que les obligations du Secrétaire général à son égard».
Il a aussi été déclaré, dans une consultation annexée aux observations du
requérant sur les exposés écrits présentés à la Cour, que la Cour peut être
«conduite à s'interroger sur la question, beaucoup plus générale, de
savoir si le Tribunal n’a pas également omis d’exercer sa juridiction pour
d’autres motifs que celui retenu par le Comité ». Comme la Cour l’a fait
observer, il est nécessaire de rechercher « quelles sont véritablement les
questions juridiques que soulèvent les demandes formulées dans une re-
quête » (paragraphes 43 et 45 ci-dessus), c’est-à-dire les questions «en li-
tige » (in issue) pour l'organe qui demande l’avis consultatif. La Cour ne
saurait examiner chaque question «en litige» devant le Tribunal afin de
voir si celui-ci a bien exercé sa juridiction à cet égard. Il ne semble pas que
les problèmes mentionnés dans l’argumentation du requérant et dans la
consultation écrite susvisée aient été «en litige» au Comité: ils ont une
portée beaucoup plus large que la question formulée dans la requête
adressée au Comité (A/AC.86/R.117, par. 6-16). I] apparaît en outre
qu'ils tendent à prouver que le jugement du Tribunal est incohérent ou
tout simplement erroné. Le requérant affirme à maintes reprises qu’« on
n’a pas pu prendre équitablement en considération [son] cas» aux fins
d’une nomination de carrière en raison de telle ou telle circonstance qui
existait selon lui. Mais il est de fait que le Tribunal a jugé que le cas avait
été pris en considération de façon équitable: accuser le Tribunal de s'être
trompé en statuant ainsi n’équivaut pas à le déclarer coupable de n’avoir
pas exercé sa juridiction mais revient plutôt à se plaindre de la manière
dont il l’a exercée.

35
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 50

57. Les Etats-Unis ont soutenu que la constatation du Tribunal selon
laquelle le cas du requérant avait été «pris équitablement en considéra-
tion » reposait sur une simple déduction tirée d’une assertion que le Secré-
taire général avait faite dans la lettre du 21 décembre 1983 et que rien
n’étayait. Les Etats-Unis n'en concluent cependant pas que le Tribunal a
omis d'exercer sa juridiction; ils en concluent que la prétendue omission
du Tribunal «pourrait conduire à conclure, suivant les termes de l’ar-
ticle 11 du statut du Tribunal, que celui-ci «a commis, dans la procédure,
une erreur essentielle qui a provoqué un mal-juge...» Or la Cour n’a pas
été priée de se prononcer sur la question de savoir si le jugement du Tri-
bunal est éventuellement défectueux au regard de ce motif.

* *

58. En résumé, la Cour estime, après avoir dûment examiné le texte du
jugement n° 333 du Tribunal, que celui-ci n’a pas manqué d’exercer sa
juridiction «en ne répondant pas à la question de savoir s’il existait un
obstacle juridique au renouvellement de l'engagement du requérant à
l'Organisation des Nations Unies après la venue à expiration de son
contrat le 26 décembre 1983 ». Par conséquent, la Cour doit répondre par
la négative à la première question que le Comité lui a posée.

x * x

59. La Cour en vient maintenant a la seconde question sur laquelle le
Comité lui a demandé de donner un avis consultatif, à savoir:

« Le Tribunal administratif des Nations Unies, dans le méme juge-
ment n° 333, a-t-il commis une erreur de droit concernant les disposi-
tions de la Charte des Nations Unies?»

Au paragraphe 27 ci-dessus la Cour a rappelé quelle est l’étendue des pou-
voirs qu’elle détient lorsqu’un avis consultatif lui est demandé au motif
que le Tribunal a «commis une erreur de droit concernant les dispositions
de la Charte des Nations Unies». Quant à l’ampleur de l’enquête que la
Cour doit mener pour pouvoir se prononcer sur une contestation fondée
sur ce motif, il convient de rappeler que, dans l’avis consultatif qu’elle a
donné en 1982, la Cour est parvenue à la conclusion suivante:

« De toute manière, il est évident que la Cour ne saurait décider si
un jugement interprétant le statut ou le règlement du personnel com-
porte une erreur de droit concernant les dispositions de la Charte
sans se reporter à ce jugement pour s’assurer de ce que le Tribunal a
dit réellement. Dans cette limite, la Cour doit donc examiner la déci-
sion du Tribunal au fond. Cet examen une fois terminé, elle n’a pas à
se pencher sur la question de ce que serait, en soi, la bonne interpréta-
tion du statut et du règlement du personnel, au-delà de ce qui est

36
DEMANDE DE REFORMATION (AVIS CONSULTATIF) Si

strictement nécessaire pour déterminer si l'interprétation du Tri-
bunal est contraire à ce que prescrivent les dispositions de la Charte
des Nations Unies. » (Demande de réformation du jugement n° 273 du
Tribunal administratif des Nations Unies, C.LJ. Recueil 1982, p. 358,
par. 64.)

60. La Cour a également souligné que:

« Il serait donc tout à fait erroné de supposer que, parce que le droit
appliqué parle Tribunal ou par tout organe des Nations Unies tire en
dernière analyse sa validité de la Charte, le motif de l’article 11 en
cours d'examen signifierait que, chaque fois qu’une interprétation du
statut ou du règlement du personnel donnée par le Tribunal serait
contestée, il deviendrait possible de demander à la Cour un avis
consultatif.» (Jbid., p. 358-359, par. 65.)

En bref, la Cour a refusé d’interpréter les mots «erreur de droit concer-
nant les dispositions de la Charte» comme ayant le même sens que les
mots «erreur de droit » (ibid., p. 359) et elle a poursuivi son raisonnement
comme suit:

« Mais, s’il n'appartient pas à la Cour d’interpréter en général le
statut et le règlement du personnel, il lui incombe au plus haut degré,
comme on l’a vu, de rechercher si l’interprétation ou l’application
particulière que le Tribunal fait de ce statut et de ce règlement
contredit une disposition de la Charte... » ([bid., p. 359, par. 66.)

61. La Course bornera à ajouter à cela qu’il lui est également loisible de
juger s’il y a contradiction entre l’interprétation que le Tribunal a donnée
de tout autre texte pertinent, comme en l’espèce les dispositions de la réso-
lution 37/126 de l’Assemblée générale, et une quelconque disposition de
la Charte. Elle relèvera également que, suivant la jurisprudence du Tri-
bunal relative à sa propre compétence,

«l’article 2.1 du statut du Tribunal, pour déterminer la compétence
du Tribunal, parle des requêtes invoquant l’inobservation du contrat
d'engagement des fonctionnaires du Secrétariat de l'Organisation
des Nations Unies et de leurs conditions d’emploi. S’il a paru utile de
mentionner que les mots «contrat» et «conditions d'emploi» vi--
saient toutes les dispositions pertinentes du statut et du règlement en
vigueur, on ne peut déduire des termes employés que cette disposi-
tion exclut application éventuelle de toute autre source de droit, no-
tamment de la Charte, qui est la constitution même de l'Organisation
des Nations Unies et dont certaines dispositions sont relatives aux
fonctionnaires. » (Jugement n° 162 (Mullan).)

* *

37
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 52

62. Dans l’exposé de son opinion transmis à la Cour, l’intéressé for-
mule ses objections contre le jugement du Tribunal en invoquant des
«principes » de la Charte plutôt que des manquements à des dispositions
particulières de celle-ci: il soutient que «le fait que le Tribunal ne se
soit pas conformé dans ses conclusions aux principes de la Charte cons-
titue une erreur de droit au même titre que l’interprétation erronée d’une
disposition de la Charte». Or la Cour estime que, si le passage perti-
nent de l’article 11 du statut du Tribunal est rédigé comme il l’est et s’il y
est question d’une «erreur de droit concernant les dispositions de la
Charte des Nations Unies», c’est pour une bonne raison. Soutenir qu’il
y a eu erreur de droit dans un jugement du Tribunal en se fondant sur
une prétendue inobservation de principes, sans se référer à des textes
précis, pourrait servir de prétexte pour attaquer d’une manière générale
une décision du Tribunal quant au fond et pour inviter la Cour à «re-
faire le procès [et à] essayer de substituer son opinion sur le fond à
celle du Tribunal» (C.LJ. Recueil 1982, p. 356, par. 58), ce qui n’est pas
le rôle de la Cour, ainsi qu’elle l’a déclaré. Quoi qu’il en soit, dans la de-
mande qu’il a présentée au Comité (A/AC.86/R.117) et dans ses observa-
tions sur les exposés écrits, le requérant a formulé ses objections de
façon plus précise en citant des articles de la Charte, et c’est en se réfé-
rant à ces textes que la Cour examinera si l’objection invoquant une
erreur de droit concernant les dispositions de la Charte est fondée ou
non.

63. Comme elle l’a relevé plus haut, la Cour considère qu’il ressort du
jugement que, pour le Tribunal, le Secrétaire général a « pris équitable-
ment en considération » le cas du requérant aux fins d’une nomination de
carrière et s’est ainsi conformé aux prescriptions de la résolution 37/126
de l’Assemblée générale. Dans ses observations sur les exposés écrits pré-
sentés à la Cour, le requérant affirme qu’« aucune constatation de fait de
ce genre n’a été faite. Même si une telle constatation avait été faite, le
point de savoir si la prise en considération a été ou non «équitable » relève
du droit et est donc susceptible d’être réexaminé. » Pour sa part, le Secré-
taire général a soutenu, dans son exposé écrit, que la question de savoir si
le cas du requérant avait été «équitablement pris en considération»
n’était pas «une question de droit concernant le paragraphe 3 de l’ar-
ticle 101 de la Charte».

64. I] importe d’avoir bien présente a l’esprit la distinction entre l’ac-
complissement par le Secrétaire général de ses devoirs et l’exécution par
le Tribunal de ses fonctions judiciaires, même si l’un et l’autre ont peut-
être dû tenir compte des mêmes considérations. Le Secrétaire général
avait le devoir de «prendre équitablement en considération» le cas du
requérant en tant que candidat à une nomination de carrière, sans quoi

il ne se serait pas conformé à la résolution 37/126 de l’Assemblée géné-
rale. À cet effet, ou ce faisant, il lui incombait de peser équitablement
tous les éléments pertinents, y compris le détachement du requérant,
pour parvenir à une conclusion. Quant au Tribunal, lorsqu'il a été saisi
de la question, il n’avait pas à suivre le Secrétaire général dans sa dé-

38
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 53

marche ni à vérifier chaque étape de son raisonnement. Il lui fallait dire
s’il y avait eu «inobservation» de l’un quelconque des textes pertinents,
y compris la résolution 37/126 de l’Assemblée générale; il avait donc
à déterminer s’il y avait eu «prise en considération équitable ». Il est clair
que le Tribunal avait le pouvoir et le devoir de réexaminer la question
du détachement, en tant qu’obstacle juridique, pour s’assurer que le
Secrétaire général n’avait pas commis d’erreur de droit sur ce point;
c’est d’ailleurs ce qu'il a fait. Il lui fallait ensuite se prononcer sur le carac-
tère équitable de la prise en considération mais, de l’avis de la Cour,
cela ne-devait pas amener le Tribunal à tenter de trancher lui-même la
question de savoir si le requérant devait bénéficier d’une nomination de
carrière.

65. Dès lors que le Tribunal avait conclu que le requérant n’avait pas
une «expectative juridique» a un nouvel engagement, ce qui aurait im-
posé à l'Organisation l’obligation correspondante de « conserver le requé-
rant [à son] service» (voir paragraphes 33 et 34 ci-dessus), celui-ci avait
seulement droit à ce que son cas soit «pris équitablement en considéra-
tion». Une telle prise en considération suppose par définition que le
Secrétaire général dispose d’une certaine latitude pour exercer son pou-
voir discrétionnaire; de fait, le Tribunal a conclu que «le défendeur avait
le pouvoir exclusif de ... déterminer s’il était possible d'offrir au requé-
rant une nomination pour une période de stage » et qu’il avait «exercé son
pouvoir discrétionnaire de façon régulière » (par. XVIII). Selon la juris-
prudence constante du Tribunal lui-même, dans le cas où le Secrétaire
général a été investi d’un pouvoir discrétionnaire, en principe le Tribunal
ne contrôle pas son exercice, étant entendu toutefois que «ce pouvoir
discrétionnaire ne saurait être exercé pour des fins illicites, ce qui constitue-
rait un excès de pouvoir susceptible d’entrainer l'annulation de la déci-
sion » (jugement n° 50 (Brown)). Dans le jugement à l'examen, le Tribunal
a rappelé une des conclusions auxquelles il était parvenu dans une affaire
antérieure :

«Si l’on a voulu dans ce domaine laisser au Secrétaire général une
entière liberté d’action, il ne saurait cependant user de ses pouvoirs
de façon arbitraire ou capricieuse ni donner, du licenciement, un
motif spécieux ou inexact qui révélerait un manque de bonne foi ou
un mépris des droits du fonctionnaire en cause.» (Jugement n° 54
(Mauch).)

66. Pour l’essentiel, ce dont le requérant se plaint à propos du jugement
du Tribunal, ce n’est pas tant que le Tribunal lui-même a commis des er-
reurs de droit concernant les dispositions de la Charte, mais plutôt que le
Secrétaire général, lorsqu'il a pris sa décision sur le maintien en service du
requérant, n’a pas respecté certaines dispositions de la Charte, et que le
Tribunal ne l’a pas constaté. De plus, pour qu’une objection soulevée
contre un jugement du Tribunal, fondée sur une erreur de droit concer-

39
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 54

nant les dispositions de la Charte, puisse être admise, le Tribunal doit
avoir eu à trancher un problème à propos duquel une erreur de ce genre
pouvait être commise. Il convient donc de se rappeler quelle était la thèse
présentée au Tribunal pour comprendre quel était le problème que le Tri-
bunal était prié de trancher.

67. La première disposition de la Charte au sujet de laquelle le requé-
rant soutient que le Tribunal a commis une erreur de droit est l’article 101,
paragraphe 1, qui dispose que «le personnel [du Secrétariat] est nommé
par le Secrétaire général conformément aux règles fixées par l’Assemblée
générale». Le passage du jugement que l’intéressé critique à ce propos a
pour source la question de savoir si le comité des nominations et des pro-
motions aurait dû jouer un rôle quelconque. Dans les «Observations sur la
réplique du défendeur » qu'il a présentées au Tribunal, le requérant, sous
le titre « Le droit du requérant à ce que son cas soit pris équitablement en
considération aux fins d’une nomination de carrière lui a été irrégulière-
ment dénié », consacre trois paragraphes à l’argument selon lequel «le dé-
fendeur a empêché que le cas du requérant soit examiné par le comité des
nominations et des promotions ». D’après la documentation présentée au
Tribunal, la première nomination de carrière du requérant aurait été,
compte tenu des règles et de la pratique établies, une nomination pour une
période de stage (voir dispositions 104.12 a) et 104.13 à) i) du règlement
du personnel de l'Organisation des Nations Unies) bien qu'il ait déjà été au
service de l’Organisation depuis un certain nombre d’années. Dans sa ré-
solution 38/232 (sect. VI, par. 5) en date du 20 décembre 1983, l’Assem-
blée générale recommande de s’abstenir d’exiger que les fonctionnaires
nommés pour une période déterminée qui ont accompli cinq années de
service en donnant satisfaction accomplissent une période de stage. Mais
le Tribunal a estimé que «jusqu’à ce que le défendeur ait accepté » cette
recommandation «la procédure existante qui consiste à offrir à un can-
didat une nomination pour une période de stage reste applicable»
(par. XVIII). La procédure habituelle conduisant à l'offre d’une nomina-
tion pour une période de stage consistait en une recommandation du dé-
partement dans lequel le fonctionnaire devait être nommé. Cette recom-
mandation était examinée par le service administratif, à savoir le bureau
des services du personnel. Une proposition était ensuite faite, qui était
examinée par le comité des nominations et des promotions. On relévera en
passant que, dans la lettre qu’il a adressée au Secrétaire général le 13 dé-
cembre 1983, le requérant s’est fondé sur la disposition 104.14 a) ii) du
règlement du personnel de l’Organisation des Nations Unies, aux termes
de laquelle le comité des nominations et des promotions doit, lorsqu’il y a
des postes à pourvoir, donner normalement «la préférence, à titres égaux,
aux fonctionnaires du Secrétariat ». Or le requérant s’est plaint de ce que,
alors que le département dans lequel il avait travaillé avait manifestement

40
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 55

l'intention de proposer son «maintien en fonction», le service adminis-
tratif n’avait jamais examiné de proposition a cet effet puisque «sur ins-
tructions du cabinet du Secrétaire général », il avait informé le requérant,
le 23 novembre 1983, que «l’Organisation n’[avait] pas l’intention de
prolonger [son] engagement de durée déterminée au-dela de sa date
d'expiration ».

68. Le requérant a soutenu devant le Tribunal que le comité des nomi-
nations et des promotions n’avait jamais examiné la possibilité qu'il re-
çoive un engagement de carrière parce que, à la suite de la décision prise
par le cabinet du Secrétaire général, aucune proposition n’était jamais
parvenue à ce comité. Le requérant a présenté cela comme un aspect du
prétendu refus de prendre son cas «équitablement en considération». Les
conclusions du Tribunal sur ce point figurent aux paragraphes XVI
à XVIII du jugement : en fait, le Tribunal a rejeté l'argument selon lequel
le droit de l’intéressé à ce que son cas soit « pris équitablement en considé-
ration» impliquait le droit à ce que ce cas soit examiné par le comité des
nominations et des promotions; la résolution 37/126 de l’Assemblée gé-
nérale, tout en s’imposant au Secrétaire général, ne prévoyait pas de pro-
cédure particuliére et, comme il a été indiqué ci-dessus, celle qui est re-
commandée dans la résolution 38/232 de l’Assemblée générale n’avait
pas encore été mise en œuvre. En conséquence, le Tribunal a été d’avis que

«la procédure existante qui consiste à offrir à un candidat une nomi-
nation pour une période de stage reste applicable, et qu’en l'absence
d’une telle nomination il est loisible au défendeur de décider des
modalités selon lesquelles le cas d’un fonctionnaire doit être «pris
équitablement en considération » aux fins d’une nomination de car-
rière, conformément au paragraphe 5 de la section IV de la réso-
lution 37/126 de l’Assemblée générale. Dans le cas présent, le dé-
fendeur avait le pouvoir exclusif de décider ce qui constituait «une
prise en considération équitable » et de déterminer s’il était possible
d'offrir au requérant une nomination pour une période de stage.»
(Par. XVIII.)

69. Se fondant sur ce passage du jugement, le requérant soutient qu’il y
a là «une question de droit concernant le paragraphe | de l’article 101 de
la Charte ». Il relève qu’« aux termes du paragraphe 1 de l’article 101 dela
Charte, les pouvoirs du Secrétaire général en matière de nominations sont
limités par l'obligation de respecter «les règles fixées par l’Assemblée gé-
nérale » et il formule le grief suivant:

«Le Tribunal n’a pas cherché à apprécier l'équité selon ses propres
normes ou toute autre norme juridique, et il n’a pas non plus cherché
à délimiter le pouvoir discrétionnaire du Secrétaire général, alors
qu’il en avait lui-même défini les limites dans le passé (voir, par
exemple, jugement n° 54, Mauch) et que la Cour a reconnu dans l’af-
faire Fasla que c’était là une partie essentielle du rôle du Tribunal
(C.LJ. Recueil 1973, p. 205). Le jugement du Tribunal, s’il est

41
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 56

confirmé, autorise le défendeur à agir comme si le paragraphe 5 de la
section IV de la résolution 37/126 de Assemblée générale n’avait
jamais été adopté. En fait, il confère au défendeur un pouvoir discré-
tionnaire encore plus étendu que celui qu’il possédait avant cette
résolution, lorsqu'on appliquait les mécanismes et procédures nor-
maux en matière de nominations. »

70. Toutefois, il n’apparaît pas à la Cour que le jugement du Tribunal,
correctement compris, soulève quelque question de droit concernant
l’article 101, paragraphe 1, de la Charte. Dans le passage du para-
graphe XVIII du jugement cité à la fin du paragraphe 68 ci-dessus, le Tri-
bunal n’examinait pas l'étendue du pouvoir discrétionnaire laissé au Se-
crétaire général par la résolution 37/126, au sens des limites du pouvoir
discrétionnaire fixées par la jurisprudence du Tribunal, notamment dans
les jugements n° 50 (Brown) et n° 54 (Mauch). Le Tribunal examinait la
question de savoir si une procédure particulière devait être suivie pour ga-
rantir une « prise en considération équitable », et il a conclu négativement.
Dans ce contexte, la Cour n’interpréte pas le membre de phrase « dans le
cas présent, le défendeur avait le pouvoir exclusif de décider ce qui consti-
tuait «une prise en considération équitable » comme signifiant que le seul
critère permettant de dire s’il y avait eu prise en considération équitable
était de savoir si le Secrétaire général pensait que sa conclusion était équi-
table; la Cour l'interprète comme voulant dire qu’il appartenait au Secré-
taire général de décider quel processus constituait une « prise en considé-
ration équitable» — qu’il s'agisse d’une prise en considération par le
Secrétaire général lui-même sur avis des hauts fonctionnaires qui l’entou-
rent ou par le comité des nominations et des promotions, ou encore de
toute autre manière. C’est d’ailleurs cette interprétation qui a été présentée
dans l’exposé des vues du requérant:

«Le Tribunal semble avoir dit dans son jugement que ce n’était
que dans le cas d’une nomination pour une période de stage que la
commission des nominations et des promotions devait être saisie
pour examen. Pour tout autre type de nomination, le Secrétaire gé-
néral est seul habilité à décider de la méthode d’examen de son
choix.»

Cette question de procédure était l’une de celles que le requérant avait
soumises au Tribunal lorsqu'il s'était plaint que le comité des nominations
et des promotions n’avait pas été consulté; pour sa part, le Secrétaire gé-
néral n’avait jamais soutenu devant le Tribunal qu’il jouissait du pouvoir
discrétionnaire, illimité et exempt de tout contrôle, de refuser une nomi-
nation pour n'importe quel motif qu’il déciderait de qualifier d’« équi-
table». Au contraire, dans la réplique qu’il a présentée au Tribunal, le
Secrétaire général a déclaré que:

«Le réengagement du requérant était une question qu’il apparte-
nait au Secrétaire général de trancher dans l'exercice de ses pouvoirs

42
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 57

et de ses responsabilités en vertu de la Charte et du statut du per-
sonnel après examen de toutes les circonstances de l’affaire »,

et il a d’ailleurs prié le Tribunal de dire qu’il avait exercé ses pouvoirs de
façon régulière. Il n’a pas allégué que le Tribunal n’était pas compétent
pour examiner ses décisions au motif que le défendeur avait «le pouvoir
exclusif» de décider ce qui était «équitable ». La Cour ne conclut pas, au
vu des citations que le Tribunal a faites de sa propre jurisprudence, que
celui-ci a dépassé les limites de l’affaire qui lui était soumise pour affirmer
l'existence d’un pouvoir discrétionnaire illimité.

71. De plus, il est difficile de suivre le requérant quand il prétend que
«le Tribunal n’a pas cherché à apprécier l'équité selon ses propres normes
ou toute autre norme juridique, et [qu’Jil n’a pas non plus cherché à déli-
miter le pouvoir discrétionnaire du Secrétaire général...»; car en fait le
Tribunal a cité un passage du jugement n° 54 qu'il avait rendu en l’affaire
Mauch à propos de la limitation de l’exercice du pouvoir discrétionnaire
du Secrétaire général et il a conclu expressément que «la décision prise
par le défendeur dans l’exercice de son pouvoir discrétionnaire ne peut
être attaquée sur la base de l’un quelconque des motifs précités »
(par. XIX).

72. Certes le Secrétaire général n’a pas revendiqué un pouvoir discré-
tionnaire illimité et le Tribunal n’a nulle part déclaré qu’il en possédait un,
mais le Tribunal a accepté lV affirmation du Secrétaire général selon la-
quelle la «prise en considération équitable» requise par la résolu-
tion 37/126 avait eu lieu et il l’a jugée suffisante; il n’a pas exigé que le
Secrétaire général précise quand et comment elle avait eu lieu; moins en-
core a-t-il demandé des preuves à cet effet. On pourrait être amené a sou-
tenir que le Tribunal ne s’est pas acquitté régulièrement de ses fonctions
de réexamen judiciaire d’une mesure administrative puisque le fait d’ac-
cepter, sans la mettre en cause, l’assertion du Secrétaire général suivant
laquelle le cas du requérant avait été «pris équitablement en considéra-
tion » par lui signifierait alors en pratique que le Secrétaire général jouirait
d’un pouvoir discrétionnaire illimité. Or il importe de rappeler une fois de
plus que ce n’est pas à cette question que la Cour doit répondre maïs à
celle de savoir si le Tribunal a commis une erreur de droit concernant les
dispositions de la Charte des Nations Unies. Ce n’est que si l’on peut dire
que, en agissant comme il est censé l’avoir fait, le Tribunal a commis une
erreur de droit de ce genre, que la Cour a le devoir d'examiner la question.
C’est pourquoi la Cour doit commencer par se demander quelle serait l’er-
reur de droit qu’aurait commise le Tribunal; il lui faudra ensuite recher-
cher quelle serait, le cas échéant, la source de [a règle de droit qu’il n’aurait
pas dûment respectée, afin d’établir si erreur concernait les dispositions
de la Charte.

73. Le Tribunal a été saisi d’une requête «invoquant l’inobservation »
des «conditions d’emploi » du requérant, lesquelles comprennent «toutes
dispositions pertinentes du statut et du règlement en vigueur au moment
de l’inobservation invoquée », y compris la résolution 37/126 de l’Assem-

43
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 58

blée générale. Comme la Cour l’a souligné dans son avis consultatif
de 1982 (voir paragraphe 60 ci-dessus), il appartient à la Cour de juger s’il
ya contradiction entre l'interprétation que le Tribunal a donnée d’un texte
tel que la résolution 37/126 et une disposition quelconque de la Charte.
Or aucune disposition de la résolution elle-même ou du statut ou du régle-
ment du personnel n'indique comment le Tribunal doit procéder lorsqu'il
est allégué que le Secrétaire général a agi contrairement à une disposition
Pobligeant à prendre «équitablement en considération » le cas d’un fonc-
tionnaire aux fins d’une nomination de carrière ou quelles preuves il doit
exiger; le statut et le règlement du Tribunal ne jettent pas non plus de
lumière sur la question. Le Tribunal n’a pas interprété la résolution
comme obligeant le Secrétaire général à expliquer au Tribunal comment
le cas du réquérant avait été «pris équitablement en considération»; la
Cour ne peut considérer que cette interprétation est en contradiction avec
l'article 101, paragraphe 1, de la Charte. Elle n’a donc pas à rechercher si
le Tribunal pouvait ou devait agir autrement. C’est ainsi que la question
de savoir si le Tribunal a appliqué correctement le principe de la charge de
la preuve (voir Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), compétence et recevabilité,
arrêt, C.I.J. Recueil 1984, p. 437, par. 101) ne paraît pas à la Cour être une
question de droit «concernant les dispositions de la Charte des Na-
tions Unies » et elle ne doit donc pas être examinée dans le présent avis.

74. Le Tribunal a également conclu qu’en l’espèce, à la différence de
l’affaire Rosescu (jugement n° 431 du Tribunal administratif de l'OIT),

«il n’a pas été allégué, et encore moins prouvé, que le défendeur
aurait sollicité des instructions de quelque Etat Membre que ce soit,
ni qu'il aurait en aucune façon permis que les vœux d’un Etat
Membre prennent le pas sur les intérêts de l'ONU...» (par. XIX).

Le requérant n’a certes pas allégué que le Secrétaire général avait sollicité
des instructions d’un quelconque Etat Membre — il ne l’a d’ailleurs pas
allégué dans ses communications à la Cour (voir paragraphe 76 ci-
après) — mais, dans ses écritures, il s’est référé à une remarque que le
Tribunal avait formulée dans l’affaire Mauch et qu’il considérait comme
applicable en lespèce, à savoir que le Secrétaire général ne peut « donner,
du licenciement, un motif spécieux ou inexact». Les abus qu’il dénon-
çait avaient leur source dans les déclarations de hauts fonctionnaires
du Secrétariat reproduites au paragraphe 16 ci-dessus, qu’il interprétait
comme révélant que son détachement avait été considéré comme consti-
tuant un obstacle à tout nouvel engagement. Selon le requérant, si ce
n'était pas ce que le Secrétaire général avait cru, «les raisons données par
les personnalités précitées étaient spécieuses ».

75. Ces diverses déclarations, annexées à l'exposé des faits et à la plai-
doirie du requérant ainsi qu’à ses observations sur la réplique du défen-
deur, étaient à la disposition du Tribunal, mais celui-ci ne les a pas men-
tionnées, sauf à propos de la lettre du 21 décembre 1983 dont le Tribunal,
comme la Cour l’a noté, a donné une interprétation différente de celle du

44
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 59

requérant. Or le Tribunal disposait aussi de la réplique du défendeur dans
laquelle celui-ci affirmait qu’«aucune restriction, qu’elle soit contrac-
tuelle ou fondée sur d’autres motifs juridiques, n'empêchait le Secrétaire
général ni d'accorder, ni de refuser, un autre engagement», et que « la dé-
cision prise dans cette affaire [avait] été légitimement motivée par l'intérêt
de l'Organisation, tel que le voyait le Secrétaire général, considération
qu'il [avait] à juste titre fait prévaloir sur des intérêts concurrents ». Le Tri-
bunal n’était pas tenu d’accepter telle quelle cette dernière affirmation; il
aurait pu considérer les déclarations citées par le requérant comme des
éléments prouvant que le problème du détachement et l’absence de
consentement du gouvernement concerné avaient pesé d’un plus grand
poids que le Secrétaire général n’était disposé à l’admettre. Ce n’est ce-
pendant pas la conclusion que le Tribunal a tirée : il a déclaré que le Secré-
taire général avait «exercé son pouvoir discrétionnaire de façon régu-
lière ». Il ne s’agit pas de savoir s’il y a eu là erreur de jugement de sa part
ou non; ce qui est certain, c’est qu’il n’y a pas eu erreur de droit concernant
les dispositions de l’article 101, paragraphe 1, de la Charte. Il pourrait être
allégué que le Tribunal a peut-être commis une erreur en ne déclarant pas
que le Secrétaire général n’avait pas appliqué correctement les textes per-
tinents. Encore faut-il rappeler que la Cour a noté, en 1982, qu’« un statut
ou règlement valablement adopté par un organe des Nations Unies ne
saurait avoir d’autre fondement que [des] dispositions [de la Charte] »
mais qu’elle a ajouté :

« I] n’en découle pas pour autant que toute question d’interpréta-
tion ou d’application du statut ou du règlement soit une question de
droit concernant les dispositions de la Charte » (C_LJ. Recueil 1982,
p. 358, par. 65).

Quel que soit l’avis qu’on ait sur la manière dont le Tribunal a examiné
l’exercice par le Secrétaire général de son pouvoir discrétionnaire, compte
tenu de l’incohérence apparente entre l’argumentation du Secrétaire gé-
néral et les déclarations de hauts fonctionnaires telles qu’elles ont été rap-
portées, l’essentiel est que le Tribunal n’a pas renoncé à vérifier la confor-
mité de l’exercice de ce pouvoir aux prescriptions de la Charte. Au
contraire, il a même réaffirmé la nécessité de s’assurer qu'il n’y avait pas
eu «exercice arbitraire ou capricieux » du pouvoir discrétionnaire.

* *

76. Une autre disposition de la Charte que le requérant estime devoir
être prise en considération, car il soutient que le Tribunal a commis une
erreur de droit la concernant, est le paragraphe 1 de l’article 100, qui est
ainsi rédigé:

«Dans l’accomplissement de leurs devoirs, le Secrétaire général et
le personnel ne solliciteront ni n’accepteront d'instructions d’aucun
gouvernement ni d'aucune autorité extérieure à l’Organisation. Ils

45
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 60

s’abstiendront de tout acte incompatible avec leur situation de fonc-
tionnaires internationaux et ne sont responsables qu’envers l’Organi-
sation.»

Le requérant a souligné qu'il ne soutient pas qu’en lui refusant un nouvel
engagement le Secrétaire général n’a fait qu’exécuter les instructions d’un
gouvernement ou qu’il est interdit au Secrétaire général de prendre en
considération les représentations officielles que lui adressent des Etats
Membres. En revanche, il mentionne des «déclarations publiques faites
par de hauts fonctionnaires du Secrétaire général » — resumées au para-
graphe 16 ci-dessus — dont

«il ressort que celui-ci pensait qu’un nouvel engagement du requérant
était impossible sans le consentement du Gouvernement de l’Union
soviétique, ce qui — le défendeur l’a lui-même admis par la suite —
était faux. C'était cette idée fausse, et le fait que le Tribunal ne l’avait
pas démentie qui, selon le requérant, allaient à l'encontre du para-
graphe 1 de l’article 100 de la Charte.» (Les italiques figurent dans
l'original.)

77. L'analyse que la Cour a faite du jugement du Tribunal aux para-
graphes 27 à 37 ci-dessus montre qu’elle n’estime pas pouvoir retenir la
thèse du requérant. L’argumentation du requérant repose sur les pré-
misses suivantes : le Secrétaire général pensait ne pas pouvoir donner un
quelconque nouvel engagement au requérant sans le consentement de son
ancien gouvernement d'origine; le Tribunal a conclu que c’était bien là ce
que pensait le Secrétaire général ; cette idée était erronée en droit, ce que le
Tribunal a omis de dire. Or la Cour ne considère pas que le Tribunal a
conclu soit que telle était bien l’idée du Secrétaire général soit que cette
idée était ou aurait pu être juste. Compte tenu de la nature de la décision
que le Tribunal a effectivement prise au vu des faits de la cause, il n’appa-
raît pas nécessaire d'examiner la question plus avant.

78. Le requérant affirme également que, sous d’autres aspects, le juge-
ment contient une erreur de droit concernant les dispositions de l’ar-
ticle 100 de la Charte. Dans l’exposé de son opinion, tel qu’il a été transmis
à la Cour, il est dit:

«La nécessité d'interpréter strictement les limites posées à l’inter-
vention des gouvernements procède non seulement des intérêts de
l'Organisation et des droits juridiquement protégés des fonction-
naires, mais également de l’article 100 de la Charte. Un fonctionnaire
qui entre à l'Organisation avec le consentement d’un gouvernement
ne peut s’attendre à bénéficier d’un traitement spécial et l’Organisa-
tion n’est pas autorisée à lui accorder un tel traitement. A fortiori, le
Tribunal n’est pas fondé à considérer qu’il serait normal d’accorder
un tel traitement... Dans son jugement n° 333, le Tribunal n’a pas
jugé abusif que, pour ne pas offenser un Etat Membre, on empêche
un fonctionnaire de pénétrer dans les bâtiments du Siège. »

46
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 6!

Le requérant fait ensuite allusion au passage du jugement dans lequel le
Tribunal déclare que:

«il est apparu que les autorités soviétiques envisageaient de rem-
placer le requérant par une autre personne qu’elles avaient déjà
choisie et dont elles souhaitaient faire compléter la formation par le
requérant » (par. XJ),

et que:

«Il a été suggéré à celui-ci de se rendre à Moscou dans ce but au
début de 1983, mais la demande de congé du requérant a été rejetée
par l'ONU.» (Ibid.)

Le requérant formule alors le reproche ci-après:

«Le Tribunal ne juge pas abusif qu’un Etat Membre « envisag[e]
de remplacer le requérant par une autre personne qu’il a [...] déjà
choisie », ou « suggère] au requérant de partir pour Moscou » peu de
temps après que celui-ci avait commencé à exercer des fonctions tou-
chant l’exécution du programme au titre d’un nouveau contrat, ac-
ceptant ainsi que l’allégeance que l'intéressé doit à son pays prenne le
pas sur celle qu’il doit à l'Organisation des Nations Unies. »

A propos de ces thèses il suffira de faire deux remarques. Premièrement, il
n'était pas demandé au Tribunal de déclarer, en vertu de la compétence
que lui confère l’article 2 de son statut, que l'interdiction de pénétrer dans
les bâtiments du Siège constituait une « inobservation » du « contrat d’en-
gagement » ou des «conditions d’emploi» du requérant puisque ce der-
nier n’en avait pas fait la demande dans les conclusions qu’il avait présen-
tées au Tribunal. C’est pourquoi le Tribunal n’a pas statué à ce propos.
Deuxièmement, le Tribunal n’était pas compétent, d’après son statut,
pour se prononcer sur la légalité ou la pertinence des actions d’un Etat
Membre, et il ne l’a pas fait. En conséquence, la Cour ne peut pas conce-
voir que le jugement du Tribunal puisse contenir une erreur de droit
concernant les dispositions de la Charte, qui aurait été commise à l’un ou
l’autre de ces titres.

* *

79. Le requérant mentionne ensuite le paragraphe 3 de l’article 101 de
la Charte, selon lequel:

«La considération dominante dans le recrutement et ia fixation
des conditions d’emploi du personnel doit être la nécessité d’assurer
à l'Organisation les services de personnes possédant les plus hautes
qualités de travail, de compétence et d’intégrité. Sera dûment prise
en considération l’importance d’un recrutement effectué sur une
base géographique aussi large que possible.»

47
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 62

Dans la demande qu’il a adressée au Comité, le requérant déduit de cette
disposition que

«la prise en considération du cas d’un fonctionnaire dont les états de
service montrent amplement qu’il possède toutes les qualités de tra-
vail, de compétence et d’intégrité requises et qui bénéficie de l’appui
sans restriction de ses supérieurs ne devrait pas être exclue pour des
motifs non pertinents, secondaires ou illégitimes... »

Il se plaint que

«ni le jugement [du Tribunal], ni l’opinion individuelle [de M. Ustor]
n’indiquent que les membres du Tribunal aient mis en balance les
prescriptions impératives de l’article 101.3, avec les autres facteurs
qui sont de moindre poids ».

Dans ses observations sur les exposés écrits, il affirme que «le jugement
lui-même, en omettant totalement de considérer le paragraphe 3 de l’ar-
ticle 101, fait passer le mérite après d’autres considérations ».

80. Pour la Cour, de tels griefs doivent s’interpréter comme signifiant
que le requérant soutient que le Tribunal aurait dû conclure que le Secré-
taire général n’avait pas «pris équitablement en considération» son cas,
parce qu'il était convaincu (à tort) que le détachement constituait un obs-
tacle à tout nouvel engagement ou parce qu’il avait fait passer les vœux
d’un Etat Membre avant «la nécessité d’assurer à l'Organisation les ser-
vices de personnes possédant les plus hautes qualités de travail, de compé-
tence et d’intégrité ». Comme la Cour l’a indiqué, le Tribunal, loin de dé-
clarer que le Secrétaire général avait agi en pensant à tort qu’il existait un
obstacle juridique, a au contraire conclu que le Secrétaire général avait
bien pris «équitablement en considération » le cas du requérant mais qu'il
avait décidé, dans l’exercice de son pouvoir discrétionnaire, de ne pas lui
accorder de réengagement. Le Secrétaire général a déclaré au Tribunal
que:

«La décision actuellement contestée a été prise par le Secrétaire
général après avoir tenu compte de toutes les circonstances de l’af-
faire, et notamment des états de service du requérant, des apprécia-
tions de ses supérieurs hiérarchiques et des représentations faites en
son nom par son conseil, ainsi que des événements intervenus le
10 février 1983 et par la suite, et des représentations faites à différents
égards par les missions permanentes de deux Etats Membres »

et que:

«La décision prise dans cette affaire a été légitimement motivée
par l'intérêt de l'Organisation, tel que le voyait le Secrétaire général,
considération qu’il a à juste titre fait prévaloir sur des intérêts concur-
rents.»

Le Secrétaire général a soutenu que l’attention qu'il avait donnée à cette
question avait constitué une «prise en considération équitable » du cas au

48
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 63

sens de la résolution 37/126 de l’Assemblée générale. Comme la Cour l’a
relevé, le Tribunal a confirmé ce point de vue.

81. Il est évident que l’expression «la considération dominante» (en
anglais, the paramount consideration) utilisée à l’article 101 de la Charte
n’est pas synonyme de l'expression «la seule considération »; il ne s’agit
que d’une considération à laquelle il faut normalement accorder plus de
poids qu’à toute autre considération. Cette expression ne signifie pas non
plus que «les plus hautes qualités de travail, de compétence et d’inté-
grité », si elles sont réunies, constituent une considération suffisante pour
donner droit à une nomination. Etant donné que le paragraphe 1 de cet
article dispose que «le personnel est nommé par le Secrétaire général
conformément aux règles fixées par l’Assemblée générale», il est d’autre
part évident que c’est au Secrétaire général qu’il incombe de mettre en
balance les diverses considérations, qui iraient dans des sens différents,
sous réserve des directives générales que pourrait lui donner l’Assemblée
générale. La résolution 37/126 contient une telle directive, qui joue en fa-
veur du requérant par rapport à un candidat extérieur ou à un candidat
n'ayant pas comme lui accompli plus de « cing années de service continu
en donnant satisfaction ». Si l’on considère la situation sous cet angle ainsi
que sous celui du paragraphe 3 de l’article 101 de la Charte, il convient de
relever que les qualités de travail et de compétence du requérant ont été
vivement louées par ses supérieurs. Le Tribunal n’a rien dit qui concerne
son intégrité; il a cependant examiné les conséquences du changement de
nationalité d’un fonctionnaire dans un autre contexte, qui sera étudié plus
loin.

82. C'était au Secrétaire général de se prononcer; il n’incombait pas au
Tribunal, et il n’incombe pas non plus à la Cour, de se substituer au Secré-
taire général dans l’appréciation de la question. Ce n’est que si la Cour
estimait que le Tribunal a entériné une décision du Secrétaire général in-
compatible avec l’article pertinent de la Charte, ce qui ne lui semble pas
être le cas, qu’elle pourrait conclure qu’à ce propos le Tribunal a «commis
une erreur de droit concernant les dispositions de la Charte ». On ne peut
pas dire que le Secrétaire général, en prenant sa décision, n’a pas respecté
le caractère «dominant» des considérations mentionnées au para-
graphe 3 de l’article 101 du simple fait qu’il a pris en considération
«toutes les circonstances de l’affaire » énumérées dans sa réplique (para-
graphe 80 ci-dessus) afin de tenir compte de «l'intérêt de l'Organisation ».

83. Il convient cependant de ne pas passer sous silence la mention faite
par le Secrétaire général « des événements intervenus le 10 février 1983 et
par la suite». Cette date, comme on le sait, est celle de la communication
adressée par le requérant au Gouvernement de l’Union soviétique. A ce
propos, le Tribunal a formulé des observations sur la signification et la
portée des initiatives du requérant, dans un passage du jugement qui n’a
pas encore été examiné (voir paragraphe 34 ci-dessus). Le Tribunal y
traitait d’un argument, avancé par le requérant pour soutenir que

«même si sa période de service à Organisation des Nations Unies

49
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 64

était effectivement ou implicitement effectuée dans le cadre d’un dé-
tachement, son statut n’était plus le même depuis le 10 février 1983,
date a laquelle il a démissionné de la fonction publique soviétique, et
qu’on pourrait en fait présumer qu’une nouvelle relation contrac-
tuelle avait été créée entre lui et le défendeur [et que] le défendeur, en
ne prenant aucune mesure disciplinaire contre lui, en décidant de le
promouvoir, en lui permettant de mener à bonne fin son contrat
jusqu’à la date d’expiration de ce dernier (26 décembre 1983), et en
l’autorisant à continuer d’occuper le poste de vice-président de la
commission des nominations et des promotions, a créé un nouvel ac-
cord, encore que tacite, auquel le Gouvernement soviétique n’était en
aucune façon partie» (par. VIIT).

Le Secrétaire général avait répliqué en ces termes:

«Le défendeur ne considère certes pas que le maintien de rapports
avec un gouvernement national est une obligation contractuelle d’un
fonctionnaire engagé pour une durée déterminée, qu’il soit détaché
ou non, ni qu’une rupture entre un fonctionnaire et son gouverne-
ment constituerait en soi un motif de mettre fin à son engagement de
durée déterminée, qu'il soit détaché ou non. Il n’appartient pas au
défendeur d'approuver ou de désapprouver le transfert d’allégeance
du requérant. »

84. Le Tribunal a examiné «les événements qui ont précédé et suivi la
démission du requérant de la fonction publique soviétique» car il a es-
timé qu’ils apportaient «de précieux éclaircissements pour le règlement
de [la] controverse» (par. IX), à savoir la controverse sur la prétendue
«nouvelle relation contractuelle ». Il fait observer que «le requérant était
en droit d’agir de la façon qu’il jugeait répondre au mieux à ses intérêts,
mais [qu’Jil [devait] accepter les conséquences de ses actes» (par. XII).
Après avoir noté que rien « ne pouvait l’autoriser à compter sur le renou-
vellement de son engagement », le Tribunal a poursuivi:

«Une autre conséquence de ses actes amène à se demander si le
requérant répondait aux conditions requises d’un fonctionnaire in-
ternational. Dans son jugement n° 326 (Fischman), le Tribunal a
évoqué une opinion largement répandue qui avait été ainsi formulée
dans un rapport de la Cinquième Commission de l’Assemblée géné-
rale:

«Les fonctionnaires internationaux doivent véritablement re-
présenter la culture et la personnalité du pays dont ils sont les res-
sortissants et … ceux qui choisissent de rompre les liens qui les
unissent à ce pays ne peuvent plus prétendre remplir les conditions
qui régissent l’emploi à l'Organisation des Nations Unies»,

et le Tribunal a considéré que cette position «[devaïit] continuer de
jouer un rôle déterminant à cet égard.»

La Cour relève à ce sujet que ladite «opinion largement répandue » tra-

50
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 65

duit un point de vue exprimé à la Cinquième Commission en 1953 par
quelques représentants, au cours de la huitième session de l’Assemblée
générale, point de vue qui ne s’est jamais concrétisé dans une résolution
de celle-ci. Dans son jugement n° 333, le Tribunal a déclaré ensuite:

«Dans le même jugement [n° 326], le Tribunal a également cité un
extrait de la circulaire ST/AFS/SER.A/238 du 19 janvier 1954 où il
est notamment indiqué que :

«La décision d’un fonctionnaire de conserver ou d’acquérir le
statut de résident permanent dans ... le pays [de son lieu d’affecta-
tion] ne va nullement dans le sens des intérêts de l'Organisation des
Nations Unies. Au contraire, cette décision peut nuire aux intérêts
de l'Organisation dans le cas des fonctionnaires recrutés sur le
plan international qui appartiennent à la catégorie des administra-
teurs... »

Les Etats-Unis d'Amérique ayant accédé à la demande d’asile du
requérant, le problème de la renonciation par ce dernier à ses privi-
lèges et immunités avec l’autorisation du défendeur aurait dû se
poser, puisqu’une telle renonciation était nécessaire pour modifier
son type de visa conformément à la législation des Etats-Unis. Toute-
fois, aucun problème ne s’est apparemment posé dans l'immédiat et
il semble qu’il n’ait jamais été demandé au défendeur d’accepter que
le requérant renonce à ses privilèges et immunités. De plus, un projet
de loi visant uniquement le cas personnel du requérant a été ultérieu-
rement présenté à la Chambre des représentants et au Sénat des
Etats-Unis. » (Par. XII.)

85. La réplique que le Secrétaire général a présentée au Tribunal et qui
contient, au sujet de la question du changement de nationalité, les obser-
vations reproduites au paragraphe 83 ci-dessus, est datée du 14 mars 1984.
Or, le 17 mai 1984, le Tribunal a prononcé son jugement (n° 326) en l’af-
faire Fischman, jugement dans lequel il refuse d’ordonner l’annulation
d’une décision du Secrétaire général empêchant M. Fischman de prendre
les mesures qui lui auraient permis d'acquérir le statut de résident perma-
nent aux Etats-Unis d’Amérique pour obtenir ensuite la nationalité amé-
ricaine; c’est à ce propos que le Tribunal a formulé les observations sur
limportance des liens nationaux reproduites au paragraphe XII du juge-
ment n° 333. Il apparaît donc que le Tribunal, quand il a examiné les
conclusions du Secrétaire général, a estimé qu’elles n’étaient pas compa-
tibles sur ce point avec les idées émises en l'affaire Fischman et a jugé bon
de formuler une mise en garde, bien qu’elle ne fût pas un élément essentiel
des motifs du jugement n° 333.

86. Dans ce passage de son jugement, le Tribunal n’a donc pas
confirmé ou infirmé une décision du Secrétaire général, mais désap-
prouvé un argument que le Secrétaire général avait avancé à l’appui de
son point de vue. Comme le Tribunal a néanmoins soutenu la position du
Secrétaire général, ce passage est un obiter dictum. Cela n’a cependant

51
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 66

aucune incidence sur le devoir de la Cour d’examiner si ce motif de
contestation est valable ou non. Ce que la Cour doit examiner, c’est le
jugement du Tribunal et non l’action du Secrétaire général à l’origine dela
requête adressée au Tribunal; il incombe à la Cour de signaler toute erreur
«de droit concernant les dispositions de la Charte » commise dans un ju-
gement du Tribunal qui lui est soumis pour ce motif, que cette erreur af-
fecte ou non la décision dans le cas particulier. Cela ressort clairement du
libellé de Particle 11 du statut du Tribunal; ce n’est que dans le cas où il est
allégué que, «dans la procédure, une erreur essentielle» a été commise
— quatrième motif spécifié dans cet article — qu’il est nécessaire en plus
que l’erreur ait «provoqué un mal-jugé ». Les autres erreurs mentionnées
constituent donc en elles-mêmes des motifs de contestation, indépendam-
ment de leur influence sur le dispositif du jugement du Tribunal.

87. La Cour, ayant examiné soigneusement le passage en question, ne
s’estime pas en mesure de conclure que le Tribunal y a commis une erreur
de droit «concernant les dispositions de la Charte ». Il ne s’agit bien sûr
pas de savoir si le jugement rendu en l’affaire Fischman contenait une telle
erreur mais si le Tribunal, en citant à l'appui de son raisonnement dans le
jugement n° 333 la décision qu’il avait rendue dans cette affaire précé-
dente, a commis une telle erreur de droit. En fait le Secrétaire général avait
affirmé que le maintien en fonctions du requérant, bien qu’il eût rompu
ses liens avec son propre gouvernement, n’impliquait pas qu’une «nou-
velle relation contractuelle» eût été créée. Pour le Secrétaire général, le
changement de nationalité était un acte dépourvu de conséquences juridi-
ques ou administratives particulières. Le Tribunal a accepté la thèse prin-
cipale du Secrétaire général, tout en soulignant que, d’après une certaine
opinion, le changement de nationalité ne constituait pas nécessairement
un tel acte mais un acte qui, dans certaines circonstances, « peut nuire aux
intérêts de Organisation» (ST/AFS/SER.A/238 cité dans le jugement
rendu en l'affaire Fischman). Cela ne revient pas du tout à dire qu’un chan-
gement de nationalité, ou une tentative de changement de nationalité,
puisse être traité comme un facteur l’emportant sur la considération « do-
minante» définie au paragraphe 3 de l’article 101 de la Charte; c’est
d’avoir ainsi traité la notion de changement de nationalité que le requé-
rant accuse le Secrétaire général.

88. Il est instructif d'examiner un jugement rendu antérieurement par
le Tribunal, dans lequel celui-ci a eu l’occasion de constater que le Secré-
taire général avait enfreint le paragraphe 3 de l’article 101 de la Charte.
Dans le jugement n° 310 (Estabial), le recrutement à un certain poste avait
été limité à des candidats originaires de pays africains francophones. Si
l’on avait agi de la sorte, c’est qu’on avait pensé — à tort selon le Tri-
bunal — appliquer correctement la dernière phrase du paragraphe 3 de
l’article 101, aux termes de laquelle: « Sera dûment prise en considération
l’importance d’un recrutement effectué sur une base géographique aussi
large que possible.» (Jugement n° 310, par. XIV.) Le Tribunal a statué
comme suit :

52
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 67

«Ii n’appartenait pas au Secrétaire général de modifier ces condi-
tions fixées par la Charte et le statut du personnel en établissant
comme condition « dominante » la recherche, si légitime qu’elle soit,
d’une «base géographique aussi large que possible», en éliminant
ainsi la condition dominante posée par la Charte dans l'intérêt du
service. » (Jugement n° 310, par. XIV, in fine.)

En réalité, la thèse du requérant dans la présente instance consiste à dire
que, compte tenu de tous les facteurs qui militaient en sa faveur (plus de
cinq ans de service, excellents rapports de ses supérieurs, expérience ac-
quise à un poste exigeant une longue formation), la décision du Secrétaire
général ne peut s’expliquer que par le fait qu’il aurait retenu comme consi-
dération « dominante » une éventuelle objection des autorités nationales
au recrutement d’un fonctionnaire engagé précédemment sur la base d’un
détachement et que cela serait contraire aux prescriptions énoncées dans
la première phrase du paragraphe 3 de l’article 101 de la Charte.

89. Or le Tribunal a conclu que le Secrétaire général n’avait pas pensé
que le détachement constituait en soi un obstacle juridique à un nouvel
engagement du requérant, et qu'il avait pris le cas «équitablement en
considération ». Il n’a donc pas conclu que le détachement avait été retenu
en tant que «considération dominante» concurrente. Le requérant a af-
firmé que le fait que les autres considérations mentionnées par le Secré-
taire général ont pu l'emporter sur les considérations qui militaient en fa-
veur de son réengagement fait sérieusement douter que la «considération
dominante » prévue par la Charte ait pu jouer comme elle devrait. Toute-
fois, comme il a été rappelé plus haut, «la Cour n’[a] pas pour rôle de
refaire le procès ni d’essayer de substituer son opinion sur le fond à celle
du Tribunal» (C.L.J. Recueil 1982, p. 356, par. 58). Tout bien considéré, la
Cour n’estime pas pouvoir conclure qu'il ait été établi que, sur ce point, le
jugement du Tribunal soit en contradiction avec la Charte. Le Tribunal a
établi que le cas du requérant avait bien été pris «équitablement en consi-
dération » et par déduction que le Secrétaire général ne s’était pas fait une
idée fausse de l’effet du détachement. Le Tribunal a dû avoir présent à
l'esprit le contenu du paragraphe 3 de l’article 101 de la Charte lorsqu'il a
examiné la question. De l’avis de la Cour, on ne saurait mettre en cause ces
constatations en invoquant une erreur de droit concernant les dispositions
de la Charte.

90. Il a été affirmé que, dans le passage de son jugement où il cite la
décision qu’il a rendue dans l'affaire Fischman, le Tribunal constate en fait
que les mesures prises par le requérant le 10 février 1983 ou après cette
date étaient de nature à «nuire aux intérêts de l'Organisation » et qu’elles
faisaient à tel point douter qu’il réponde aux «conditions requises d’un
fonctionnaire international» qu'aucune «prise en considération équi-
table» ne pouvait conduire à un nouvel engagement. Cela, est-il prétendu,

53
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 68

est en contradiction avec la «considération dominante» définie à l’ar-
ticle 101, paragraphe 3, de la Charte. La Cour ne pense pas que ce soit la
une analyse exacte du raisonnement du Tribunal. Comme la Cour l’a
déjà relevé, les passages cités au paragraphe 84 figurent dans une partie
du jugement du Tribunal (par. VIII-XIID) consacrée à l’argument du re-
quérant selon lequel on peut présumer qu’«une nouvelle relation contrac-
tuelle avait été créée entre lui et le défendeur » après les événements du
10 février 1983. Le Tribunal était requis d’interpréter les mesures que l’ad-
ministration avait prises ou qu’elle n’avait pas prises à l’époque, en tant
qu’indice de l'existence d’un nouvel accord tacite de ce genre. A ce stade
de son jugement. il n’envisageait pas la question de la « prise en considéra-
tion équitable ». C’est ce qui ressort tout à fait clairement des deux para-
graphes XIII et XIV qui suivent celui dans lequel il est fait référence à
l'affaire Fischman. Le paragraphe XIII contient la conclusion suivante:

« Compte tenu de ce qui précéde, le Tribunal conclut que ... aucun
accord tacite n’existait entre le requérant et le défendeur, entre le
10 février et le 26 décembre 1983, qui aurait modifié le caractère de :
leurs relations »,

et le paragraphe XIV est ainsi rédigé:

«C'est en ayant ces conclusions à l’esprit que le Tribunal a exa-
miné l’argument du requérant selon lequel il avait droit — droit qui
lui aurait été dénié — à ce que son cas soit «pris équitablement en
considération » conformément au paragraphe 5 de la section IV de la
résolution 37/126 de l’Assemblée générale en date du 17 dé-
cembre 1982.»

Ce dernier argument est traité aux paragraphes XIV à XIX du jugement.
La Cour estime que les mots «en ayant ces conclusions à l’esprit » ne peu-
vent être interprétés comme introduisant dans l'examen de la question de
la prise en considération équitable l’argument relatif à l’effet d’un change-
ment de nationalité sur les «conditions requises ». Si le Tribunal avait été
d’avis que le «rôle déterminant». dont il est question dans le jugement
rendu en l'affaire Fischman était décisif pour la question de la prise en
considération équitable, il n’aurait eu qu’à le dire au paragraphe XIV de
son jugement, sans aller plus loin.

*

91. Il faut encore examiner un autre argument relatif à l’allégation
selon laquelle le Tribunal aurait commis une erreur de droit concernant
les dispositions du paragraphe 3 de l’article 101 de la Charte. Le Tribunal
n’a pas éprouvé la nécessité de se référer à cet article dans son jugement
mais l’un des vice-présidents, M. Kean, s’y est référé dans son opinion
dissidente. M. Kean a examiné le passage de la lettre du 21 décembre 1983
adressée au requérant (citée au paragraphe 14 ci-dessus) dans lequel il est
dit:

54
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 69

« Au moment de la signature de votre présent contrat, votre gou-
vernement a accepté de vous détacher pour un contrat d’un an,
l'Organisation est convenue de limiter à cette période la durée de
vos services auprès d’elle, et vous aviez vous-même connaissance
de cet arrangement qui ne saurait par conséquent vous autoriser à
compter sur une prolongation sans la participation de toutes les par-
ties initialement en cause. »

Sur cet aspect de l'affaire, M. Kean a formulé les observations suivantes:

«Dans le cas du requérant, il était impossible, étant donné les
circonstances, que le requérant reprenne ses fonctions au sein de
l'administration nationale dont il venait de démissionner, ce que ne
souhaitait d’ailleurs ni le gouvernement ni le requérant. Par consé-
quent, un accord présumé d’exclusion (explicite ou implicite) n’au-
rait eu pour effet que d'empêcher le requérant d’être employé par
l'ONU, immédiatement ou à une date ultérieure, aussi précieux ou
indispensables que ses services puissent être. Il est impensable que
le défendeur ait jamais été partie à un accord aussi déraison-
nable, étant donné que l’article 101.3 de la Charte des Nations Unies
stipule que «la considération dominante dans le recrutement ... doit
être la nécessité d’assurer à l’Organisation les services de personnes
possédant les plus hautes qualités de travail, de compétence et d’in-
tégrité». (Les italiques sont de moi.) »

M. Kean a donc conclu qu’il n’existait pas d’accord de ce genre; mais il
semble que, si un tel accord avait existé, il aurait été, du moins de l’avis de
M. Kean, contraire a l’article 101, paragraphe 3, de la Charte.

92. Si, Al’effet de statuer que le requérant ne remplissait pas les condi-
tions nécessaires pour obtenir une nomination de carrière et qu’il n’était
pas en droit de s’attendre à ce que son cas soit «pris équitablement en
considération» aux fins d’une telle nomination, le Tribunal s’était fondé
sur le fait que l'Organisation était convenue de «limiter … la durée de [ses]
services auprès d’elle », il faudrait alors examiner l'éventualité d’une er-
reur de droit concernant les dispositions de l’article 101, paragraphe 3, de
la Charte. Or la Cour n’a pas l’impression que le Tribunal ait raisonné de
cette manière. Il a en effet relevé que:

« Dans la lettre qu’il a adressée le 21 décembre 1983 au requérant,
le défendeur a conclu que, comme la participation de toutes les par-
ties en cause était nécessaire pour que l’engagement du requérant soit
renouvelé, il était impossible en l’espèce de prendre une décision
dans ce sens» (par. IV),

et il a fait observer que cette position concordait avec la jurisprudence du
Tribunal en la matière. Mais il s’est borné à en conclure que le requérant
n'avait pas établi «qu'il était en droit de compter sur un nouvel engage-
ment de type quelconque » (par. VI). Il n’a pas conclu que le détachement
empêchait que le cas du requérant soit « pris équitablement en considéra-

55
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 70

tion» conformément à la résolution 37/126; au contraire, comme il est
souligné plus haut dans le présent avis, il a estimé que le cas avait bien été
pris en considération. En conséquence, que l’idée que M. Kean se fait de
l'effet de l’article 101, paragraphe 3, de la Charte soit juste ou fausse, le
Tribunal n'avait pas à se prononcer en la matière, et il ne l’a pas fait. Il ne
peut donc pas avoir commis une erreur de droit en ce qui concerne cette
disposition de la Charte.

x Ox

93. Le requérant invoque ensuite l’article 8 de la Charte, disposition à
propos de laquelle le Tribunal aurait commis une erreur de droit. Cet ar-
ticle se lit comme suit:

«Aucune restriction ne sera imposée par l'Organisation à l’accès
des hommes et des femmes, dans des conditions égales, à toutes les
fonctions, dans ses organes principaux et subsidiaires. »

Cette disposition est généralement interprétée comme interdisant toute
discrimination fondée sur le sexe, question sans aucun rapport avec la
présente instance. Le requérant en propose cependant une interprétation
nouvelle, à savoir que « cet article est conçu de façon à avoir une applica-
tion plus étendue» et qu’il interdit «toute restriction à l’accès de toute
personne à toute fonction dans tout organe de l'Organisation des Na-
tions Unies, dans des conditions égales ». Quelle que soit la valeur éven-
tuelle de cette thèse, la Cour n’a pas à se prononcer à son sujet, pour deux
raisons. En premier lieu, la question n’a pas été soumise au Tribunal.
Certes, le Tribunal pourrait être coupable d’avoir commis une erreur de
droit relativement à la signification évidente d’une disposition de la
Charte, quand bien même cette disposition n’aurait pas été invoquée de-
vant lui, mais on ne saurait lui reprocher de n’avoir pas prévu et examiné
une interprétation nouvelle de la Charte, qui n’a jamais été portée à son
attention. En second lieu, il s’avére de toute façon que le requérant se
fonde une fois de plus, pour invoquer cette thèse, sur le point de vue selon
lequel le Secrétaire général aurait considéré qu’il ne remplissait pas les
conditions requises pour tout nouvel engagement, si bien que le Secrétaire
général n'avait pas pris son cas équitablement en considération. Le requé-
rant allègue que «ce que l’article 8 interdit est toute restriction à l'accès
[«eligibility »] à un emploi à l'Organisation [et que] cela n’interdit pas la
prise en considération d’autres facteurs pour toute décision particulière
en matière d'emploi». Ïl ne «conteste pas le pouvoir discrétionnaire du
Secrétaire général en matière de nominations». Le Tribunal ayant dé-
claré que le requérant n’avait pas été exclu de l’accès à l'Organisation mais
que le Secrétaire général avait simplement décidé, après prise en considé-
ration équitable de son cas, de ne pas lui offrir d’emploi, l’article 8, même
dans l'interprétation large que défend le requérant, n’entre pas du tout en
ligne de compte.
CRE

56
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 71

94. Enfin, le requérant soutient que le Tribunal a commis une erreur de
droit concernant à la fois l'article 2, paragraphe 1, de la Charte, aux termes
duquel «l’Organisation est fondée sur le principe de l’égalité souveraine
de tous ses Membres» et l’article 100, paragraphe 2, ainsi libellé:

«Chaque Membre de l'Organisation s’engage à respecter le carac-
tère exclusivement international des fonctions du Secrétaire général
et du personnel et à ne pas chercher à les influencer dans l’exécution
de leur tâche. »

Le requérant admet qu’il n’a pas été demandé au Tribunal de statuer sur la
politique d’un gouvernement quelconque — et que le Tribunal n'était
d’ailleurs pas compétent pour le faire — mais il affirme qu’il lui a été de-
mandé de statuer sur les obligations imposées au Secrétaire général par la
Charte et le règlement du personnel. Toutefois, il allègue que:

«Si la politique d’un gouvernement entre en conflit avec les obli-
gations qu’a le Secrétaire général de placer tous les fonctionnaires sur
un pied d’égalité, de faire du principe du mérite une considération
dominante, de ne solliciter ni d’accepter d’instructions d’aucune
autorité extérieure a l’Organisation, le Secrétaire général doit, pour
reprendre les termes [employés par le Tribunal administratif de l'OIT
dans le] jugement rendu dans l'affaire Rosescu, veiller aux intérêts de
l'Organisation et les faire prévaloir sur d’autres. »

95. Mais on ne voit vraiment pas quelle décision le requérant aurait
souhaité que le Tribunal prit pour respecter ces dispositions de la Charte.
Ainsi qu'il a été indiqué au paragraphe 76 ci-dessus, le requérant ne pré-
tend pas qu’en lui refusant un nouvel engagement le Secrétaire général n’a
fait qu’exécuter les instructions d’un gouvernement ou qu’il soit interdit
au Secrétaire général de prendre en considération des représentations of-
ficielles qui lui ont été adressées par des Etats Membres. Ce dont le requé-
rant semble donc se plaindre, c’est qu’un certain gouvernement aurait
exercé sur le Secrétaire général des pressions de nature telle qu’elles
contreviendraient au paragraphe 2 de l’article 100 de la Charte. Si le Tri-
bunal avait été d’avis que tel avait été le cas, il aurait pu conclure soit que le
Secrétaire général avait cédé à ces pressions soit qu’il n’y avait pas cédé.
Dans ce dernier cas, il n’y aurait pas eu inobservation du contrat d’engage-
ment ou des conditions d'emploi au sens de l’articie 2 du statut du Tri-
bunal. Même s’il avait été prouvé (et cela ne l’a pas été) qu’un Etat
Membre s'était comporté en violation de l’article 100, paragraphe 2, de la
Charte, le Tribunal n’aurait pas été fondé à statuer sur ce point et il ne
pourrait donc pas lui être reproché de ne pas l’avoir fait. Si le Tribunal
avait conclu que le Secrétaire général avait cédé à des pressions, il aurait
été possible que le Secrétaire général ait enfreint le paragraphe 1 de l’ar-
ticle 100 de la Charte, dont il a déjà été question ci-dessus. Or le Tribunal a
expressément conclu en ces termes:

«il n’a pas été allégué, et encore moins prouvé, que le défendeur

57
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 72

aurait ... en aucune façon permis que les vœux d’un Etat Membre
prennent le pas sur les intérêts de l'ONU et par conséquent qu’il ne se
serait pas acquitté des obligations qui lui incombent en vertu du pa-
ragraphe | de l’article 100 de la Charte» (par. XIX).

En conséquence la Cour ne voit aucune possibilité d’une erreur de droit
concernant l’article 2 et l’article 100, paragraphe 2, de la Charte qu’aurait
commise le Tribunal. |

96. En ce qui concerne la seconde question que le Comité lui a posée en
l'espèce, la Cour conclut que, dans son jugement n° 333, le Tribunal n’a
pas commis une erreur de droit concernant les dispositions de la Charte.
Elle doit donc aussi répondre négativement à cette question.

97. Par ces motifs,

La Cour,

A. AVunanimité,

Décide de donner suite 4 la requéte pour avis consultatif;

B. Est davis:

1) concernant la question 1,

à l'unanimité,

Que, dans son jugement n° 333 du 8 juin 1984 (AT/DEC/333), le Tri-
bunal administratif des Nations Unies n’a pas manqué d'exercer sa juri-
diction en ne répondant pas à la question de savoir s’il existait un obstacle
juridique au renouvellement de engagement du requérant à l’Organisa-

tion des Nations Unies après la venue à expiration de son contrat de durée
déterminée, le 26 décembre 1983;

2) concernant la question 2,
par onze voix contre trois,

Que le Tribunal administratif des Nations Unies, dans ledit jugement
n° 333, n’a pas commis d’erreur de droit concernant les dispositions de la
Charte des Nations Unies.

POUR : M. Nagendra Singh, Président; M. Mbaye, Vice-Président, MM. Lachs,
Ruda, Elias, Oda, Ago, Sette-Camara, Bedjaoui, Ni et Tarassov, juges;
CONTRE: M. Schwebel, sir Robert Jennings et M. Evensen, juges.

58
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 73

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-sept mai mil neuf cent quatre-vingt-sept, en deux
exemplaires, dont l’un restera déposé aux archives de la Cour et l’autre
sera transmis au Secrétaire général de l'Organisation des Nations Unies.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. LACcHS, juge, joint une déclaration à l’avis consultatif.

MM. ELIas, Opa et AGo, juges, joignent à l’avis consultatif les exposés
de leur opinion individuelle.

M. SCHWEBEL, sir Robert JENNINGS et M. EVENSEN, juges, joignent à
l'avis consultatif les exposés de leur opinion dissidente.

(Paraphé) N.S.
(Paraphé) E.V.O.

59
